 



EXHIBIT 10.6
LEASE
between
Glenborough Fund IX LLC
“Landlord”
AND
Optelecom, Inc.
“Tenant”
Property Name: Cloverleaf Center II
Address: 12920 Cloverleaf Center Drive, Germantown, MD
Dated: September 17, 2002

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. LEASE OF PREMISES
    1    
2. DEFINITIONS
    1    
3. EXHIBITS AND ADDENDA
    3    
4. DELIVERY OF POSSESSION
    3    
5. INTENDED USE OF THE PREMISES
    3    
6. RENT
    3  
6.1. Payment of Rent
    3  
6.2. Intentionally omitted
    3  
6.3. Additional Rent for Operating Expenses, Real Property Taxes and Insurance
Costs
    3  
6.4. Definitions
    4  
6.5. Determination and Payment of Operating Expenses, Real Property Taxes and
Insurance Costs
    5  
6.6. Definition of Rent
    6  
6.7. Taxes on Tenant’s Use and Occupancy
    6  
6.8. Net Lease
    6    
7. LATE CHARGES
    6    
8. SECURITY DEPOSIT
    6    
9. TENANT’S USE OF THE PREMISES
    7  
9.1. Use
    7  
9.2. Observance of Law
    7  
9.3. Insurance
    7  
9.4. Nuisance and Waste
    7  
9.5. Load and Equipment Limits
    7  
9.6. Hazardous Material
    7  
9.7. Use of Common Area
    8    
10. SERVICES AND UTILITIES
    9    
11. REPAIRS AND MAINTENANCE
    9  
11.1. Landlord’s Obligations
    9  
11.2. Tenant’s Obligations
    9  
11.3. Compliance with Law
    10  
11.4. Notice of Defect
    10  
11.5. Landlord’s Liability
    10    
12. CONSTRUCTION, ALTERATIONS AND ADDITIONS
    10  
12.1. Landlord’s Construction Obligations
    10  
12.2. Tenant’s Construction Obligations
    10  
12.3. Tenant’s Alterations and Additions
    10  
12.4. Payment
    10  
12.5. Property of Landlord
    10    
13. LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY
    10  
13.1. Leasehold Improvements
    10  
13.2. Tenant’s Property
    11    
14. INDEMNIFICATION
    11  
14.1. Tenant Indemnification
    11  
14.2. Landlord Not Liable
    11    
15. TENANT’S INSURANCE
    11  
15.1. Insurance Requirement
    11  
15.2. Minimum Scope of Coverage
    12  
15.3. Minimum Limits of Insurance
    12  
15.4. Deductible and Self-Insured Retention
    12  
15.5. Increases in Insurance Policy Limits
    12  
15.6. Waiver of Subrogation
    12  
15.7. Landlord’s Right to Obtain Insurance for Tenant
    12    
16 DAMAGE OR DESTRUCTION
    13  
16.1. Damage
    13  
16.2. Repair of Premises in Excess of One Hundred Eighty Days
    13  
16.3. Repair Outside Premises
    13  
16.4. Tenant Repair
    13  
16.5. Election Not to Perform Landlord’s Work
    13  
16.6. Express Agreement
    13    
17 EMINENT DOMAIN
    13  
17.1. Whole Taking
    13  
17.2. PartialTaking
    14  

i



--------------------------------------------------------------------------------



 



         
17.3. Proceeds
    14  
17.4. Landlord’s Restoration
    14    
18. ASSIGNMENT AND SUBLETTING
    14  
18.1. No Assignment or Subletting
    14  
18.2. Landlord’s Consent
    14  
18.3. Tenant Remains Responsible
    15  
18.4. Conversion to a Limited Liability Entity
    15  
18.5. Payment of Fees
    16    
19. DEFAULT
    16  
19.1. Tenant’s Default
    16  
19.2. Landlord Remedies
    16  
19.3. Damages Recoverable
    17  
19.4. Landlord’s Right to Cure Tenant’s Default
    17  
19.5. Landlord’s Default
    17  
19.6. Mortgagee Protection
    18  
19.7. Tenant’s Right to Cure Landlord’s Default
    18    
20. WAIVER
    18    
21. SUBORDINATION AND ATTORNMENT
    18    
22. TENANT ESTOPPEL CERTIFICATES
    18  
22.1. Landlord Request for Estoppel Certificate
    18  
22.2. Failure to Execute
    19    
23. NOTICE
    19    
24. TRANSFER OF LANDLORD’S INTEREST
    19    
25. SURRENDER OF PREMISES
    19  
25.1. Clean and Same Condition
    19  
25.2. Failure to Deliver Possession
    19  
25.3. Property Abandoned
    19    
26. HOLDING OVER
    19    
27. RULES AND REGULATIONS
    19    
28. CERTAIN RIGHTS RESERVED BY LANDLORD
    20  
28.1. Name
    20  
28.2. Signage
    20  
28.3. Access
    20  
28.4. Physical Changes
    20  
28.5. Inspection
    20  
28.6. Entry
    20  
28.7. Common Area Regulation
    20    
29. ADVERTISEMENTS AND SIGNS
    20    
30. RELOCATION OF PREMISES
    20    
Intentionally omitted
    20    
31. GOVERNMENT ENERGY OR UTILITY CONTROLS
    20    
32. FORCE MAJEURE
    20    
33. BROKERAGE FEES
    21    
34. QUIET ENJOYMENT
    21    
35. INTENTIONALLY OMITTED
    21    
MISCELLANEOUS
    21  
36.1. Accord and Satisfaction; Allocation of Payments
    21  
36.2. Addenda
    21  
36.3. Attorneys’ Fees
    21  
36.4. Captions and Section Numbers
    21  
36.5. Changes Requested by Lender
    21  
36.6. Choice of Law
    21  
36.7. Consent
    21  
36.8. Authority
    21  
36.9. Waiver of Right to Jury Trial
    21  
36.10. Counterparts
    22  
36.11. Execution of Lease; No Option
    22  
36.12. Furnishing of Financial Statements; Tenant’s Representations
    22  
36.13. Further Assurances
    22  
36.14. Prior Agreements; Amendments
    22  
36.15. Recording
    22  
36.16. Severability
    22  
36.17. Successors and Assigns
    22  

ii

 



--------------------------------------------------------------------------------



 



         
 
       
36.18. Time Is of the Essence
    22  
36.19. Multiple Parties
    22  
36.20. Consent to Press Release
    22  

iii



--------------------------------------------------------------------------------



 



LEASE
This lease between Glenborough Fund IX LLC, a Delaware limited liability company
(herein Landlord), and Optelecom, Inc., a Delaware corporation (herein Tenant),
is dated for reference purposes only as of this 17th day of September 2002.
1. LEASE OF PREMISES.
In consideration of the Rent (as defined in Section 6.) and the provisions of
this Lease, Landlord leases to Tenant and Tenant leases from Landlord the
Premises shown by diagonal lines on the floor plan attached hereto as Exhibit
“A”, and further described in Section 2.13. The Premises consist of the entirety
of the Building as described in Section 2.13 hereinbelow and Project (as
described in Sections 2.13. and 2.14.). Tenant shall have the nonexclusive right
(unless otherwise provided herein) in common with Landlord, other tenants,
subtenants and invitees, to use the Common Area (as defined in Section 2.4.).
This Lease confers no rights either to the subsurface of the land below the
ground level of the Building in which the Premises is located or to airspace,
interior or exterior, above the ceiling of the Building.
2. DEFINITIONS.
As used in this Lease the following terms shall have the following meanings:

  2.1.   Intentionally omitted.     2.2.   ANNUAL BASE RENT:

                                 
$454,500.00
  beginning     11/1/02     ending     1/31/04  
$468,135.00
  beginning     2/1/04     ending     1/31/05  
$482,179.05
  beginning     2/1/05     ending     1/31/06  
$496,644.42
  beginning     2/1/06     ending     1/31/07  
$511,543.75
  beginning     2/1/07     ending     1/31/08  
$526,890.07
  beginning     2/1/08     ending     1/31/09  
$542,696.77
  beginning     2/1/09     ending     1/31/10  
$558,977.67
  beginning     2/1/10     ending     1/31/11  
$575,747.00
  beginning     2/1/11     ending     1/31/12  
$593,019.41
  beginning     2/1/12     ending     1/31/13  
$610,809.99
  beginning     2/1/13     ending     8/31/13  

      Notwithstanding anything herein to the contrary, Tenant’s Base Rent shall
be abated for the period commencing November 1, 2002 up to and including
January 31, 2003. Notwithstanding the foregoing, Tenant’s Base Rent shall be
abated by $6,312.50 per month for the period beginning February 1, 2003 up to
and including January 31, 2004. Nothing herein shall be construed to abate any
Additional Rent or other sums due under the Lease.     2.3.   COMMENCEMENT DATE:
November 1, 2002. If the Commencement Date is other than the first day of a
month, then the Expiration Date of the Lease shall be extended to the last day
of the month in which the Lease expires.     2.4.   COMMON AREA: The building
parking areas, landscaped areas and other generally understood public or common
area.     2.5.   EXPIRATION DATE: August 31, 2013, unless otherwise sooner
terminated in accordance with the provisions of this Lease.     2.6.  
Intentionally omitted.     2.7.   LANDLORD’S ADDRESS FOR NOTICE:

c/o Glenborough Realty Trust Incorporated
400 South El Camino Real, Suite 1100
San Mateo, California 94402-1708
ATTN: Legal Department
RENT PAYMENT ADDRESS:
Glenborough Fund IX, LLC
c/o Glenborough Realty Trust Incorporated
11400 Rockville Pike, Suite C-10
Rockville, MD 20852
TENANT’S MAILING ADDRESS:
Optelecom, Inc.
12920 Cloverleaf Center Drive
Germantown, Maryland 20876

Page 1



--------------------------------------------------------------------------------



 



  2.8.   LISTING AND LEASING AGENT(S): CB Richard Ellis, Spaulding & Slye.    
2.9.   MONTHLY INSTALLMENTS OF BASE RENT:

                                 
$37,875.00
  beginning     11/1/02     ending     1/31/04  
$39,011.25
  beginning     2/1/04     ending     1/31/05  
$40,181.59
  beginning     2/1/05     ending     1/31/06  
$41,387.04
  beginning     2/1/06     ending     1/31/07  
$42,628.65
  beginning     2/1/07     ending     1/31/08  
$43,907.51
  beginning     2/1/08     ending     1/31/09  
$45,224.73
  beginning     2/1/09     ending     1/31/10  
$46,581.47
  beginning     2/1/10     ending     1/31/11  
$47,978.92
  beginning     2/1/11     ending     1/31/12  
$49,418.28
  beginning     2/1/12     ending     1/31/13  
$50,900.83
  beginning     2/1/13     ending     8/31/13  

      Notwithstanding anything herein to the contrary, Tenant’s Base Rent shall
be abated for the period commencing November 1, 2002 up to and including
January 31, 2003. Notwithstanding the foregoing, Tenant’s Base Rent shall be
abated by $6,312.50 per month for the period beginning February 1, 2003 up to
and including January 31, 2004. Nothing herein shall be construed to abate any
Additional Rent or other sums due under the Lease.     2.10.   NOTICE: Except as
otherwise provided herein, Notice shall mean any notices, approvals and demands
permitted or required to be given under this Lease. Notice shall be given in the
form and manner set forth in Section 23.     2.11.   ESTIMATED OPERATING
EXPENSES, REAL PROPERTY TAXES INSURANCE COSTS (Section 6.3.): During the first
calendar year of the Lease Term, Landlord’s estimate of Operating Expenses, Real
Property Taxes and Insurance Costs is $0.15 per square foot of Usable Area per
month.     2.12.   PARKING: Tenant shall be entitled to the nonexclusive use of
3.6 parking spaces per 1,000 square feet leased located on the Property. The
charge for parking shall be $0.00 per month per parking space. Notwithstanding
anything herein to the contrary, Tenant shall be entitled to the exclusive use
of up to fourteen (14) of the above referenced parking spaces which shall be
reserved for Tenant’s use, and shall be located in the lot closest to the
Building at no charge. Landlord shall have no obligation to police the reserved
spaces, and Tenant hereby waives any claims, causes of action, damages, etc.
arising from any failure of Landlord to police such spaces. All signage
designating such spaces as reserved shall be of the Project standard and shall
be at Tenant’s cost.     2.13.   PREMISES: That portion of the Building
containing approximately 30,000 square feet of Usable Area (consisting of 30,000
square feet of office space and 0 square feet of warehouse space), shown by
diagonal lines on Exhibit “A”, located at 12920 Cloverleaf Center Drive,
Germantown, MD. For purposes of this Lease, the Premises is deemed to contain
approximately 30,000 square feet of Usable Area.     2.14.   PROJECT: The
building of which the Premises are a part (the Building) and any other buildings
or improvements on the real property (the Property) located at 12910, l2920 and
12930 Cloverleaf Center Drive, Germantown, Maryland further described at Exhibit
“B”.     2.15.   SECURITY DEPOSIT (Section 8.): $255,025.00. Such amount shall
be reduced pursuant to Section 41. herein. In no event will the Security Deposit
be reduced below $50,900.83.     2.16.   STATE: The State of Maryland.     2.17.
  Intentionally omitted.     2.18.   TENANT’S PROPORTIONATE SHARE: 37.4% Such
share is a fraction, the numerator of which is the Usable Area of the Premises,
and the denominator of which is the Usable Area of the Project, as determined by
Landlord from time to time. The Project consists of one building(s), and, for
purposes of this Lease, the building(s) are deemed to contain approximately
80,200 square feet of Usable Area.     2.19.   TENANT’S USE (Section 9.): Office
and light manufacturing and assembly of fiber optic systems and any related
ancillary functions.     2.20.   TERM: The period commencing on the Commencement
Date and expiring at midnight on the Expiration Date.

Page 2



--------------------------------------------------------------------------------



 



  2.21.   USABLE AREA: As to both the Premises and the Project, the respective
measurements of floor area as may from time to time be subject to lease by
Tenant and all tenants of the Project, respectively, as determined by Landlord
and applied on a consistent basis throughout the Project.

3. EXHIBITS AND ADDENDA.
The exhibits and addenda listed below (unless lined out) are attached hereto and
incorporated by reference in this Lease:

       
3.1.
Exhibit A — Floor Plan showing the Premises.  
3.2.
Exhibit B — Site Plan of the Project.  
3.3.
Exhibit C — Building Standard Tenant Improvements.  
3.4.
Exhibit D — Work Letter and Drawings.  
3.5.
Exhibit E — Rules and Regulations.  
3.6.
Exhibit F — Intentionally omitted.

      Addenda: Attached hereto and made a part of this Lease by reference are
Sections 37., 38., 39., 40 and 41.

4. DELIVERY OF POSSESSION.
If for any reason Landlord does not deliver possession of the Premises to Tenant
on the Commencement Date, and such failure is not caused by an act or omission
of Tenant, the Expiration Date shall be extended by the number of days the
Commencement Date has been delayed and the validity of this Lease shall not be
impaired nor shall Landlord be subject to any liability for such failure; but
Rent shall be abated until delivery of possession. Provided, however, if the
Commencement Date has been delayed by an act or omission of Tenant then Rent
shall not be abated until delivery of possession and the Expiration Date shall
not be extended. Delivery of possession shall be deemed to occur on the later of
the execution of the Lease or November 1, 2002 If Landlord permits Tenant to
enter into possession of the Premises before the Commencement Date, such
possession shall be subject to the provisions of this Lease, including, without
limitation, the payment of Rent (unless otherwise agreed in writing).
Within ten (10) days of delivery of possession Landlord shall deliver to Tenant
and Tenant shall execute an Acceptance of Premises in which Tenant shall
certify, among other things, that (a) Landlord has satisfactorily completed
Landlord’s Work to the Premises pursuant to Exhibit “D”, unless written
exception is set forth thereon, and (b) that Tenant accepts the Premises.
Tenant’s failure to execute and deliver the Acceptance of Premises shall be
conclusive evidence, as against Tenant, that Landlord has satisfactorily
completed Landlord’s Work to the Premises pursuant to Exhibit “D”.
In the event Tenant fails to take possession of the Premises following execution
of this Lease, Tenant shall reimburse Landlord promptly upon demand for all
costs incurred by Landlord in connection with entering into this Lease
including, but not limited to, broker fees and commissions, sums paid for the
preparation of a floor and/or space plan for the Premises, costs incurred in
performing Landlord’s Work pursuant to Exhibit “D”, loss of rental income,
attorneys’ fees and costs, and any other damages for breach of this Lease
established by Landlord.
5. INTENDED USE OF THE PREMISES.
The statement in this Lease of the nature of the business to be conducted by
Tenant in the Premises does not constitute a representation or guaranty by the
Landlord as to the present or future suitability of the Premises for the conduct
of such business in the Premises, or that it is lawful or permissible under the
Certificate of Occupancy issued for the Building, or is otherwise permitted by
law. Tenant’s taking possession of the Premises shall be conclusive evidence, as
against Tenant, that, at the time such possession was taken, the Premises were
satisfactory for Tenant’s intended use.
6. RENT.
     6.1. Payment of Rent. Tenant shall pay Rent for the Premises. Monthly
Installments of Rent shall be payable in advance on the first day of each
calendar month of the Term. If the Term begins (or ends) on other than the first
(or last) day of a calendar month, Rent for the partial month shall be prorated
based on the number of days in that month. Rent shall be paid to Landlord at the
Rent Payment Address set forth in Section 2.7., or to such other person at such
place as Landlord may from time to time designate in writing, without any prior
demand therefor and without deduction or offset, in lawful money of the United
States of America. Tenant shall pay Landlord the first Monthly Installment of
Base Rent upon execution of this Lease.
     6.2. Intentionally omitted.
     6.3. Additional Rent for Operating Expenses, Real Property Taxes and
Insurance Costs. Tenant shall pay Tenant’s Proportionate Share of Operating
Expenses, Real Property Taxes and Insurance Costs (hereinafter sometimes
together referred to as Direct Costs) based on the percentages set forth in
Section 2.18. Tenant’s Proportionate Share of Direct Costs shall be deemed
Additional Rent.

Page 3



--------------------------------------------------------------------------------



 



     6.4. Definitions. As used in this Section 6.4., the following terms shall
have the following meanings:
     6.4.1. Operating Expenses. The term Operating Expenses shall mean all costs
and expenses of every kind and nature, paid or incurred by Landlord, because of
or in connection with the management, operations, protection, replacement,
repair, , maintenance or occupation of the Building, Project and such additional
facilities and personal property as Landlord may determine to be necessary or
beneficial; including, without limiting the generality of the foregoing: (a)
maintenance, repair, cleaning, painting and the cost of replacement of the
structural parts of the Building (including the roof, foundation, floor slab and
load bearing walls) amortized over the useful life of such replacement, and the
exterior surfaces of the Building; (b) the amortized cost of capital
improvements constructed to comply with any law not in effect or applicable to
the Building or Project as of the Commencement Date; (c) the amortized cost to
upgrade the efficiency or capacity of Building telecommunication lines and
systems if responsibility therefor is assumed by Landlord as discussed in
Section 35. hereof; (d) modification of existing or construction of additional
capital improvements or building service equipment which are designed to reduce
the consumption of utilities or services or the Operating Expenses of the
Building or Project and replacement of capital improvements or building service
equipment existing as of the Commencement Date when required because of normal
wear and tear or obsolescence; (e) Common Area electric, gas and water, plumbing
and sewage, the parking area, the lighting fixtures, directional signs, the
irrigation systems and all landscaping of the Building or Project, snow and ice
removal and fire safety equipment service; (f) reasonable attorneys’ fees and/or
consultant fees incurred by Landlord in contracting with a company or companies
to provide electricity (or any other utility) to the Project, any fees for the
installation, maintenance, repair or removal of related equipment, and any exit
fees or stranded cost charges mandated by the State, provided that such costs
may be passed through only to the extent applicable to Project utility costs (as
opposed to such costs imposed with respect to Tenant’s utility usage within the
Building); (g) the cost of compliance with all applicable laws and any
covenants, conditions or restrictions (including payment of charges assessed
pursuant thereto) but not the cost of any penalties due to failure by Landlord
to comply; (h) reasonable auditing, accounting, legal and other outside
services; (i) depreciation or rental of maintenance and operating machinery and
equipment; (j) that portion of all compensation and payroll (including benefits
and premiums for worker’s compensation and other insurance) paid to or for the
benefit of Landlord’s employees involved in the performance of work described in
this subsection which is allocable to the Building or Project; (k) supplies and
materials consumed in connection with the Building or Project; (l) a management
fee; (m) maintenance, repair and replacement of any intrabuilding cabling
network (ICN), if any; and (n) any other cost or expense which would be
deductible business expense for Federal Income Tax purposes.
     Notwithstanding the foregoing, the following shall not be included within
Operating Expenses: (i) costs of capital improvements (except as otherwise set
forth above and except any improvements that might be deemed “capital
improvements” related to the enhancement or upgrade of the ICN and related
equipment) and costs of curing design or construction defects;
(ii) depreciation; (iii) interest and principal payments on mortgages and other
debt costs and ground lease payments, if any, and any penalties assessed as a
result of Landlord’s late payments of such amounts; (iv) real estate broker
leasing commissions or compensation; (v) any cost or expenditure (or portion
thereof) for which Landlord is reimbursed, whether by insurance proceeds or
otherwise; (vi) attorneys’ fees, costs, disbursements, advertising and marketing
and other expenses incurred in connection with the negotiation of leases with
prospective tenants of the Building; (vii) rent for space which is not actually
used by Landlord in connection with the management and operation of the
Building; (viii) all costs or expenses (including fines, penalties and legal
fees) incurred due to the violation by Landlord, its employees, agents,
contractors or assigns of the terms and conditions of the Lease, or any valid,
applicable building code, governmental rule, regulation or law; (ix) except for
the referenced management compensation, any overhead or profit increments to any
subsidiary or affiliate of Landlord for services on or to the Building, to the
extent that the costs of such services exceed competitive costs for such
services; (x) the cost of constructing tenant improvements for Tenant or any
other tenant of the Building or Project; (xi) Operating Expenses specially
charged to and paid by any other tenant of the Building or Project; and
(xii) the cost of special services, goods or materials provided to any other
tenant of the Building or Project.
     6.4.2. Real Property Taxes. As used herein, the term Real Property Taxes
shall include every form of tax (other than general net income or estate taxes
of Landlord), charge, levy, assessment, fee, license fee, service fee
(including, without limitation, those based on commercial rentals, energy or
environmental grounds as well as any increase due to reassessment or escape
assessment whether caused by sale or lease of the Premises, Building or Project
or otherwise), ordinary or extraordinary, imposed by any authority having direct
or indirect power to tax, including, without limitation, any city, county, state
or federal government or quasi-government entity or any improvement utility,
beautification or similar district against any legal or equitable interest of
Landlord in, or against Landlord’s right to rent, the Premises or the Building,
and any such tax, charge, levy, assessment or fee imposed, in addition to or in
substitution for any tax previously included within the definition of real
property tax, partially or totally, whether or not foreseeable or now within the
contemplation of the parties provided that all separately identifiable real
property taxes attributable solely to Tenant’s business or Tenant’s improvements
which are valued at an amount in excess of the Building standard improvements,
shall be paid entirely by

Page 4



--------------------------------------------------------------------------------



 



Tenant, and not prorated with other tenants of the Building or Project. Tenant’s
obligation to pay its share of the assessments, as provided in this
Section 6.4.2., shall be calculated on the basis of the amount due if Landlord
allows the assessments to go to bond, and the assessment is to be paid in
installments, even if Landlord pays the assessment in full. Real Property Taxes
for each tax year shall be apportioned to determine the Real Property Taxes for
the subject calendar years.
     Landlord, at Landlord’s sole discretion, may contest any taxes levied or
assessed against the Building or Project during the Term. If Landlord contests
any taxes levied or assessed during the Term, Tenant shall pay Landlord Tenant’s
Proportionate Share of all costs reasonably incurred by Landlord in connection
with the contest.
     6.4.3. Insurance Costs. The term Insurance Costs shall mean all costs and
expenses paid or incurred by Landlord to obtain and keep in force during the
Term of this Lease policies of insurance providing coverage for (a) Commercial
General Liability; (b) loss of or damage to the Building or Project in such
amount or percentage of replacement value as Landlord or its insurance advisor
deems reasonable in relation to the age, location, type of construction and
physical condition of the Building or Project and the availability of such
insurance at reasonable rates; and (c) loss of rental income for a period of one
year, which insurance shall also cover all Real Property Taxes and Insurance
Costs for the same period. Such policies shall provide protection against all
perils included with the classification of fire, extended coverage, vandalism,
malicious mischief, special perils (all risk), sprinkler leakage, and other
perils which Landlord deems necessary.
     6.5. Determination and Payment of Operating Expenses, Real Property Taxes
and Insurance Costs. Tenant’s Proportionate Share of Operating Expenses, Real
Property Taxes and Insurance Costs shall be paid as follows:
     6.5.1. Monthly Estimate. On or before the last day of each December during
the Term of the Lease or any extended period thereof, Landlord shall deliver to
Tenant a written statement showing in reasonable detail Landlord’s projected
Direct Costs for the ensuing calendar year. During the ensuing calendar year,
Tenant shall pay Tenant’s Proportionate Share of estimated Direct Costs in
advance in equal monthly installments pursuant to the same provisions as Monthly
Installments of Base Rent. If during the course of any calendar year Landlord
determines that actual Direct Costs will vary from its estimate by more than
five percent (5%), Landlord may deliver to Tenant a written statement showing
Landlord’s revised estimate of Direct Costs; whereupon payments of Tenant’s
Proportionate Share of estimated Direct Costs shall be adjusted and thereafter
paid on the basis of Landlord’s revised estimate. Neither Landlord’s failure to
deliver nor late delivery of such statement shall constitute a default by
Landlord or a waiver of Landlord’s right to any Rent adjustment provided for
herein.
     6.5.2. Annual Reconciliation. On or before the first day of each April
during the Term of this Lease or any extended period thereof, Landlord shall
furnish to Tenant a written statement of reconciliation (Reconciliation) showing
in reasonable detail Landlord’s actual Direct Costs for the preceding calendar
year. In the event such Reconciliation shows that additional sums are due from
Tenant, Tenant shall pay such sums to Landlord within ten (10) business days of
receipt of such Reconciliation to the end that Landlord shall receive the entire
amount of Tenant’s Proportionate Share of Direct Costs for the preceding year
and no more. In the event such Reconciliation shows that a credit is due Tenant,
such credit shall be credited against the next sums becoming due from Tenant,
unless this Lease has expired or been terminated pursuant to the terms hereof
(and all sums due Landlord have been paid), in which event such sums shall be
refunded to Tenant within 45 days. Neither Landlord’s failure to deliver nor
late delivery of such Reconciliation to Tenant shall constitute a default by
Landlord or operate as a waiver of Landlord’s right to collect all Additional
Rent or sums due hereunder. Tenant agrees that no written request of such
Reconciliation shall be made until the Reconciliation for such period shall be
due.
     6.5.3. Tenant’s Inspection of Reconciliation Accounting Records. So long as
Tenant is not in default under the terms of the Lease and provided Notice of
Tenant’s request is given to Landlord within forty-five days after Tenant’s
receipt of the Reconciliation, Tenant may inspect Landlord’s Reconciliation
accounting records relating to Direct Costs at Landlord’s corporate office,
during normal business hours, for the purpose of verifying the charges contained
in such statement. The audit must be completed within sixty (60) days of
Landlord’s receipt of Tenant’s Notice, unless such period is extended by
Landlord (in Landlord’s reasonable discretion). Before conducting any audit
however, Tenant must pay in full the amount of Direct Costs billed. Tenant may
only review those records that specifically relate to Direct Costs. Tenant may
not review any other leases or Landlord’s tax returns or financial statements.
In conducting an audit, Tenant must utilize an independent certified public
accountant experienced in auditing records related to property operations. The
proposed accountant is subject to Landlord’s reasonable prior approval. The
audit shall be conducted in accordance with generally accepted rules of auditing
practices. Tenant may not conduct an audit more often than once each calendar
year. Tenant may audit records relating to a calendar year only one time. No
audit shall cover a period of time other than the calendar year from which
Landlord’s Reconciliation was generated. Upon receipt thereof, Tenant shall
deliver to Landlord a copy of the audit report and all accompanying data. Tenant
and Tenant’s auditor shall keep confidential any agreements involving the rights
provided in this section and the results of any audit conducted hereunder. As a
condition precedent to Tenant’s

        Page 5



--------------------------------------------------------------------------------



 



     right to conduct an audit, Tenant’s auditor shall sign a confidentiality
agreement in a form reasonably acceptable to Landlord. However, Tenant shall be
permitted to furnish information to its attorneys, accountants and auditors to
the extent necessary to perform their respective services for Tenant.
     6.6. Definition of Rent. All costs and expenses other than Base Rent, that
Tenant assumes or agrees or is obligated to pay to Landlord under this Lease
shall be deemed Additional Rent (which, together with the Base Rent, is
sometimes referred to as Rent).
     6.7. Taxes on Tenant’s Use and Occupancy. In addition to the Rent and any
other charges to be paid by Tenant hereunder, Tenant shall pay Landlord upon
demand for any and all taxes payable by Landlord (other than net income taxes)
which are not otherwise reimbursable under this Lease, whether or not now
customary or within the contemplation of the parties, where such taxes are upon,
measured by or reasonably attributable to (a) the cost or value of Tenant’s
equipment, furniture, fixtures and other personal property located in the
Premises, or the cost or value of any leasehold improvements made in or to the
Premises by or for Tenant, other than Building Standard Tenant Improvements made
by Landlord, regardless of whether title to such improvements is held by Tenant
or Landlord; (b) the gross or net Rent payable under this Lease, including,
without limitation, any rental or gross receipts tax levied by any taxing
authority with respect to the receipt of the Rent hereunder; (c) the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises or any portion thereof; or (d) this
transaction or any document to which Tenant is a party creating or transferring
an interest or an estate in the Premises. If it becomes unlawful for Tenant to
reimburse Landlord for any costs as required under this Lease, the Base Rent
shall be revised to net Landlord the same net Rent after imposition of any tax
or other charge upon Landlord as would have been payable to Landlord but for the
reimbursement being unlawful.
     6.8. Net Lease. It is the intention of the parties hereto that this Lease
shall be completely net to Landlord and shall not be terminable for any reason
by Tenant, and that Tenant shall not be entitled to any abatement of or
reduction in Rent or other amounts hereunder, except as herein expressly
provided regardless of disturbance, prevention, interruption or inconvenience in
the use and occupancy of the Premises from any cause whatsoever, whether within
or beyond the present contemplations of the parties. With respect to the
foregoing, any present or future law to the contrary is hereby waived by Tenant,
and shall not alter this agreement of the parties.
7. LATE CHARGES.
If Tenant fails to pay when due any Rent or other amounts or charges which
Tenant is obligated to pay under the terms of this Lease, then Tenant shall pay
Landlord a late charge equal to ten percent (10%) of each such installment if
any such installment is not received by Landlord within five (5) business days
from the date it is due. Tenant acknowledges that the late payment of any Rent
will cause Landlord to lose the use of that money and incur costs and expenses
not contemplated under this Lease including, without limitation, administrative
costs and processing and accounting expenses, the exact amount of which is
extremely difficult to ascertain. Landlord and Tenant agree that this late
charge represents a reasonable estimate of such costs and expenses and is fair
compensation to Landlord for the loss suffered as a result of such late payment
by Tenant. However, the late charge is not intended to cover Landlord’s
attorneys’ fees and costs relating to delinquent Rent. Acceptance of any late
charge shall not constitute a waiver of Tenant’s default with respect to such
late payment by nor prevent Landlord from exercising any other rights or
remedies available to Landlord under this Lease. Late charges are deemed
Additional Rent.
In no event shall this provision for the imposition of a late charge be deemed
to grant to Tenant a grace period or an extension of time within which to pay
any Rent due hereunder or prevent Landlord from exercising any right or remedy
available to Landlord upon Tenant’s failure to pay such Rent when due.
8. SECURITY DEPOSIT.
Upon execution of this Lease, Tenant agrees to deposit with Landlord a Security
Deposit in the amount set forth in Section 2.15. as security for Tenant’s
performance of its obligations under this Lease. Landlord and Tenant agree that
the Security Deposit may be commingled with funds of Landlord and Landlord shall
have no obligation or liability for payment of interest on such deposit. Tenant
shall not mortgage, assign, transfer or encumber the Security Deposit without
the prior written consent of Landlord and any attempt by Tenant to do so shall
be void, without force or effect and shall not be binding upon Landlord.
If Tenant fails to timely pay any Rent or other amount due under this Lease, or
fails to perform any of the terms hereof, Landlord may, at its option and
without prejudice to any other remedy which Landlord may have, appropriate and
apply or use all or any portion of the Security Deposit for Rent payments or any
other amount then due and unpaid, for payment of any amount for which Landlord
has become obligated as a result of Tenant’s default or breach, and for any loss
or damage sustained by Landlord as a result of Tenant’s default or breach. If
Landlord so uses any of the Security Deposit, Tenant shall, within ten (10) days
after written demand therefor, restore the Security Deposit to the full amount
originally deposited. Tenant’s failure to do so shall constitute an act of
default hereunder and Landlord shall have the right to exercise any remedy
provided for in Section 19. hereof.
If Tenant monetarily defaults under this Lease more than two (2) times during
any calendar year, irrespective of whether such default is cured, then, without
limiting Landlord’s other rights and remedies, Landlord may, in

     
 
Page 6

 



--------------------------------------------------------------------------------



 



Landlord’s sole discretion, modify the amount of the required Security Deposit.
Within ten (10) days after Notice of such modification, Tenant shall submit to
Landlord the required additional sums. Tenant’s failure to do so shall
constitute an act of default, and Landlord shall have the right to exercise any
remedy provided for in Section 19. hereof.
If Tenant complies with all of the terms and conditions of this Lease, and
Tenant is not in default on any of its obligations hereunder, then within the
time period statutorily prescribed after Tenant vacates the Premises, Landlord
shall return to Tenant (or, at Landlord’s option, to the last subtenant or
assignee of Tenant’s interest hereunder) the Security Deposit less any
expenditures made by Landlord to repair damages to the Premises caused by Tenant
and to clean the Premises upon expiration or earlier termination of this Lease
9. TENANT’S USE OF THE PREMISES.
The provisions of this Section are for the benefit of the Landlord and are not
nor shall they be construed to be for the benefit of any tenant of the Building
or Project.
     9.1. Use. Tenant shall use the Premises solely for the purposes set forth
in Section 2.19. No change in the Use of the Premises shall be permitted, except
as provided in this Section 9.
     9.1.1. If, at any time during the Term hereof, Tenant desires to change the
Use of the Premises, including any change in Use associated with a proposed
assignment or sublet of the Premises, Tenant shall provide Notice to Landlord of
its request for approval of such proposed change in Use. Tenant shall promptly
supply Landlord with such information concerning the proposed change in Use as
Landlord may reasonably request. Landlord shall have the right to approve such
proposed change in Use, which approval shall not be unreasonably withheld,
conditioned or delayed. Landlord’s consent to any change in Use shall not be
construed as a consent to any subsequent change in Use.
     9.2. Observance of Law. Tenant shall not use or knowingly or recklessly
occupy the Premises or permit anything to be done in or about the Premises in
violation of any declarations, covenant, condition or restriction, or law,
statute, ordinance or governmental rules, regulations or requirements now in
force or which may hereafter be enacted or promulgated. Tenant shall, at its
sole cost and expense, upon Notice from Landlord, immediately discontinue any
use of the Premises which is declared by any governmental authority having
jurisdiction to be a violation of law or of the Certificate of Occupancy. Tenant
shall promptly comply, at its sole cost and expense, with all laws, statutes,
ordinances and governmental rules, regulations or requirements now in force or
which may hereafter be imposed which shall by reason of Tenant’s Use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to Tenant’s Use or occupation. Further, Tenant shall, at Tenant’s sole cost and
expense, bring the Premises into compliance with all such laws, including the
Americans With Disabilities Act of 1990, as amended (ADA), whether or not the
necessity for compliance is triggered by Tenant’s Use, and Tenant shall make, at
its sole cost and expense, any changes to the Premises required to accommodate
Tenant’s employees with disabilities (any work performed pursuant to this
Section shall be subject to the terms of Section 12. hereof). The judgment of
any court of competent jurisdiction or the admission by Tenant in any action or
proceeding against Tenant, whether Landlord is a party thereto or not, that
Tenant has violated any such law, statute, ordinance, or governmental
regulation, rule or requirement in the use or occupancy of the Premises,
Building or Project shall be conclusive of that fact as between Landlord and
Tenant. As of the date of execution of this Lease, to the best of Landlord’s
knowledge, the Building is in substantial compliance with the applicable local
building codes and the Americans With Disabilities Act of 1990, as amended
(ADA).
     9.3. Insurance. Tenant shall not knowingly or recklessly permit to be done
anything which will contravene, invalidate or increase the cost of any insurance
policy covering the Building or Project and/or property located therein, and
shall comply with all rules, orders, regulations, requirements and
recommendations of Landlord’s insurance carrier(s) or any board of fire
insurance underwriters or other similar body now or hereafter constituted,
relating to or affecting the condition, use or occupancy of the Premises,
excluding structural changes not related to or affected by Tenant’s improvements
or acts. Tenant shall promptly upon demand reimburse Landlord for any additional
premium charged for violation of this Section.
     9.4. Nuisance and Waste. Tenant shall not knowingly or recklessly permit
anything to be done in or about the Premises which will in any way obstruct or
interfere with the rights of other tenants or occupants of the Building or
Project, or injure or annoy them, or use or allow the Premises to be used for
any improper, unlawful or objectionable purpose. Tenant shall not cause,
maintain or permit any nuisance in, on or about the Premises. Tenant shall not
commit or suffer to be committed any waste in or upon the Premises.
     9.5. Load and Equipment Limits. Tenant shall not place a load upon any
floor of the Premises which exceeds the load per square foot which such floor
was designed to carry as determined by Landlord or Landlord’s structural
engineer. The cost of any such determination made by Landlord’s structural
engineer in connection with Tenant’s occupancy shall be paid by Tenant upon
Landlord’s demand. Tenant shall not install business machines or mechanical
equipment which will in any manner cause noise objectionable to or injure other
tenants in the Project.
     9.6. Hazardous Material.

     
 
Page 7

 



--------------------------------------------------------------------------------



 



     9.6.1. Unless Tenant obtains the prior written consent of Landlord, Tenant
shall not create, generate, use, bring, allow, emit, dispose, or permit on the
Premises, Building or Project any toxic or hazardous gaseous, liquid or solid
material or waste (Hazardous Material), including without limitation, material
or substance (a) having characteristics of ignitability, corrosivity,
reactivity, or extraction procedure toxicity, or (b) which is listed on any
applicable federal, state or local law, rule, regulation or ordinance, or (c)
which has been determined by any state, federal or local governmental or public
authority or agency to be capable of posing a risk of injury to health, safety
or property.
     9.6.2. Tenant shall indemnify, defend and hold Landlord harmless from any
claims, liabilities, costs or expenses incurred or suffered by Landlord arising
from such bringing, allowing, using, permitting, generating, creating, emitting
or disposing of Hazardous Material whether or not consent to same has been
granted by Landlord. Tenant’s indemnification, duty to defend and hold harmless
obligations include, without limitation (a) claims, liability, costs or expenses
resulting from or based upon administrative, judicial (civil or criminal) or
other action, legal or equitable, brought by any private or public person under
common law or any federal, state, county or municipal law, ordinance or
regulation, including, without limitation, any subsequent tenant or owner of the
Premises or adjacent property, (b) claims liabilities, costs or expenses
pertaining to the cleanup or containment of Hazardous Material, the
identification of the pollutants in the Hazardous Material, the identification
of the scope of any environmental contamination, the removal of pollutants from
soils, riverbeds or aquifers, the provision of an alternative public drinking
water source, (c) all costs and fees incurred in defending such claims, and (d)
all costs or losses to Landlord arising from inability or delay in selling or
leasing the Premises after the expiration of the Lease, including, without
limitation, reduction in the market value of the Premises, Building or Project.
Tenant shall comply at its sole cost, with all laws pertaining to such Hazardous
Material. Tenant’s hold indemnification, duty to defend and hold harmless
obligations hereunder shall survive the expiration or sooner termination of this
Lease.
     9.6.3. Tenant shall provide to Landlord a copy of any permit applications
and/or permits issued by any governmental agency concerning Tenant’s use or
generation of Hazardous Material on or about the Premises.
     9.6.4. In the event Landlord grants Tenant permission to so bring, allow,
use, permit, generate, create, emit or dispose Hazardous Material as set forth
in Section 9.6.. above (a) Tenant shall provide to Landlord on an annual basis a
report from a person who is, to Landlord’s reasonable satisfaction,
appropriately qualified or licensed as an expert in the field of hazardous
materials laws compliance matters, certifying that Tenant is complying with all
applicable governmental statutes and regulations concerning Hazardous Material,
and that there have been no spills or contamination by Tenant at the Premises
that have not been fully corrected and cleaned up and, (b) prior to any such
bringing, allowing, using permitting, generating, creating, emitting or
disposing of Hazardous Materials, Tenant shall provide proof satisfactory to
Landlord that tests prove there was existing contamination by such Hazardous
Material (which was not the result of acts or omissions of Tenant) or if Tenant
fails to provide such proof it shall be conclusively presumed between the
parties that any such contamination thereafter existing at, on or emitted from
the Premises was caused solely by Tenant.
     9.6.5. In the event of contamination by Hazardous Material at, from, of or
around the Premises, the Building or the Project, the cleanup of which is the
responsibility of Tenant, Tenant shall promptly take all actions necessary, at
Tenant’s sole cost and expense, to remediate the contamination and restore the
Premises, Building or Project to the condition that existed before introduction
of such Hazardous Material. Tenant shall first obtain Landlord’s approval of the
proposed remedial action and shall keep Landlord informed during the process of
remediation. Landlord may require within fifteen (15) days after written
notification from Landlord, that Tenant post a bond or other adequate security
to the benefit of Landlord, in an amount equal to Landlord’s estimate of costs
for cleaning up the contamination. The posting of the bond does not relieve
Tenant from fulfilling its responsibility to clean up the contamination. After
the contamination has been cleaned up and certified, as set forth above, the
bond or other adequate security shall be returned to Tenant.
       9.7. Use of Common Area. Tenant is hereby granted, for so long as it is
not in default hereunder, a non-exclusive license to use in common with other
occupants of the Building or Project, if any, such facilities within or without
the Building which are designated from time to time for the general use, benefit
or convenience of Tenant and the other tenants or occupants of the Building or
Project or their employees, customers, authorized representatives or invitees.
Tenant shall use the Common Area in conformity with the reasonable rules and
regulations and changes thereto from time to time promulgated by Landlord
governing the use, maintenance, management, and operation of said Common Area.
The manner and nature of the installation and maintenance of the Common Area
shall be subject to the sole discretion of Landlord but in no way will the
maintenance of the Common Area be of a quality or nature that is materially less
than that as of the date of this Lease. Landlord reserves the right from time to
time to make changes in the shape, size, location and extent of same provided
that any such change shall be after Notice to Tenant so long as the changes do
not materially and adversely affect Tenant’s use of the Common Areas, except as
may be required by law or government agencies. Landlord further retains the
right to temporarily close the Common Area from time to time in order to prevent
a dedication thereof or for the making of repairs or performance of maintenance.

     
 
Page 8

 



--------------------------------------------------------------------------------



 



10. SERVICES AND UTILITIES.
Tenant shall make all arrangements for and pay for all utilities and services
furnished to or used by it, including, without limitation, gas, electricity,
heating, air conditioning and other ventilation, janitorial, water, sewage,
telephone service, trash collection, including any taxes thereon, and for all
connection charges, except for those utility and services Landlord is to acquire
for the account of the tenants to service the Common Area.
Landlord may choose, in Landlord’s reasonable discretion, the company or
companies that will provide all electricity (or any other utility) to the Common
Areas of the Building and Project], and, in such event, Tenant shall pay for
electric current (or such other utility) supplied to, or used, in the Premises
at the rate prevailing for Tenant’s class of use as established by such company
or companies. Electric current (or such other utility) shall be measured in the
manner set forth above and shall be billed by Landlord as Additional Rent and
paid by Tenant on a monthly basis. If permitted by law, Landlord shall have the
right, in Landlord’s reasonable discretion, at any time and from time to time
during the Term, to switch providers of any such utility. Tenant shall cooperate
with Landlord and any such utility provider at all times, and, as reasonably
necessary, Tenant shall allow access to the electric (or other utility) lines,
feeders, risers, wiring and other machinery located within the Premises.
Notwithstanding anything herein to the contrary, the Premises / Building shall
be separately metered, and Tenant shall contract for, and pay directly for, such
utilities.
Notwithstanding anything contained herein to the contrary, if Tenant is granted
the right to purchase electricity from a provider other than the company or
companies used by Landlord, Tenant shall indemnify, defend, and hold harmless
Landlord from and against all losses, claims, demands, expenses and judgments
caused by, or directly or indirectly arising from, the acts or omissions of
Tenant’s electricity provider (including, but not limited to, expenses and/or
fines incurred by Landlord in the event Tenant’s electricity provider fails to
provide sufficient power to the Premises, as well as damages resulting from the
improper or faulty installation or construction of facilities or equipment in or
on the Premises by Tenant or Tenant’s electricity provider.
Landlord shall not be in default hereunder or be liable for any damages directly
or indirectly resulting from, nor shall the Rent be abated by reason of, (a) the
installation, use or interruption of use of any equipment in connection with the
furnishing of any of the foregoing services, (b) failure to furnish or delay in
furnishing any such services where such failure or delay is caused by accident
or any condition or event beyond the reasonable control of Landlord, or by the
making of necessary repairs or improvements to the Premises, Building or
Project, (c) any change, failure, interruption, disruption or defect in the
quantity or character of the electricity (or other utility) supplied to the
Premises or Project, or (d) the limitation, curtailment or rationing of, or
restrictions on, use of water, electricity, gas or any other form of energy
serving the Premises, Building or Project. Landlord shall not be liable under
any circumstances for a loss of or injury to property or business, however
occurring, through, in connection with or incidental to the failure to furnish
any such services.
11. REPAIRS AND MAINTENANCE.
      11.1. Landlord’s Obligations. Landlord shall make structural repairs
except as specified herein and shall maintain in good order, condition and
repair the Building and all other portions of the Premises and Common Areas not
the obligation of Tenant or of any other tenant in the Project.
      11.2. Tenant’s Obligations.
     11.2.1. Tenant shall, at Tenant’s sole expense and except for services
furnished by Landlord pursuant to Section 10. hereof, maintain the Premises in
good order, condition and repair. For the purposes of this Section 11.2.1., the
term Premises shall be deemed to include all items and equipment installed by or
for the benefit of or at the expense of Tenant, including without limitation the
interior surfaces of the ceilings, walls and floors; all doors; all interior and
exterior windows; dedicated heating, ventilating and air conditioning equipment
(Tenant shall procure and maintain at Tenant’s expense a heating and air
conditioning system maintenance contract and shall promptly deliver a copy of
such contract to Landlord); all plumbing, pipes and fixtures; electrical
switches and fixtures in the Building; internal wiring as it connects to the
ICN, if applicable; and Building Standard Tenant Improvements, if any, normal
wear and tear excepted.
     11.2.2. Tenant shall be responsible for all repairs and alterations in and
to the Premises / Building of a non-structural nature, including plumbing,
mechanical and electrical systems, unless negotiated by Landlord and Tenant in
advance, and systems thereof to the reasonable satisfaction of Landlord, the
need for which arises out of (a) Tenant’s use or occupancy of the Premises/
Building, (b) the installation, removal, use or operation of Tenant’s Property
(as defined in Section 13.) in the Premises, (c) the moving of Tenant’s Property
into or out of the Building, or (d) the act, omission, misuse or negligence of
Tenant, its agents, contractors, employees or invitees.
     11.2.3. If Tenant fails to maintain the Premises in good order, condition
and repair, Landlord shall give Notice to Tenant to do such acts as are
reasonably required to so maintain the Premises. If Tenant fails to promptly
commence such work and diligently prosecute it to completion, then Landlord
shall have the right to do such acts and expend such funds at the expense of
Tenant as are reasonably required to perform such work.

     
 
Page 9

 



--------------------------------------------------------------------------------



 



     11.3. Compliance with Law. Landlord and Tenant shall each do all acts
necessary to comply with all applicable laws, statutes, ordinances, and rules of
any public authority relating to their respective maintenance obligations as set
forth herein. The provisions of Section 9.2. are deemed restated here.
     11.4. Notice of Defect. If it is Landlord’s obligation to repair, Tenant
shall give Landlord prompt Notice, regardless of the nature or cause, of any
damage to or defective condition in any part or appurtenance of the Building’s
mechanical, electrical, plumbing, HVAC or other systems serving, located in, or
passing through the Premises and Landlord shall timely repair such defect.
     11.5. Landlord’s Liability. Except as otherwise expressly provided in this
Lease, Landlord shall have no liability to Tenant nor shall Tenant’s obligations
under this Lease be reduced or abated in any manner by reason of any
inconvenience, annoyance, interruption or injury to business arising from
Landlord’s making any repairs or changes which Landlord is required or permitted
by this Lease or by any other tenant’s lease or required by law to make in or to
any portion of the Project, Building or Premises. Landlord shall nevertheless
use reasonable efforts to minimize any interference with Tenant’s conduct of its
business in the Premises.
12. CONSTRUCTION, ALTERATIONS AND ADDITIONS.
     12.1. Landlord’s Construction Obligations. Tenant accepts Premises in its
As Is and Where Is Condition and Landlord has no obligation to perform any Work
to the Premises.
     12.2. Tenant’s Construction Obligations. Tenant shall perform Tenant’s Work
to the Premises as described in Exhibit “D” and shall comply with all of the
provisions of this Section 12.
     12.3. Tenant’s Alterations and Additions. Except as provided in
Section 12.2. above, Tenant shall not make any other additions, alterations or
improvements to the Premises or Building, provided that Tenant may make interior
non-structural additions, alterations or improvements thereto up to a maximum of
$25,000.00 per calendar year, provided that such items would not affect the
plumbing, mechanical or electrical systems of the Premises or Building, and
would not be visible outside of the Premises. Landlord’s consent may be
conditioned, without limitation, on Tenant removing any such additions,
alterations or improvements upon the expiration of the Term and restoring the
Premises to the same condition as on the date Tenant took possession. All of
Tenant’s Work described in Exhibit “D”, as well as any addition, alteration or
improvement, shall comply with all applicable laws, ordinances, codes and rules
of any public authority (including, but not limited to the ADA) and shall be
done in a good and professional manner by properly qualified and licensed
personnel approved by Landlord. All work shall be diligently prosecuted to
completion. Upon completion, Tenant shall furnish Landlord “as-built” plans.
Prior to commencing any such work, Tenant shall furnish Landlord with plans and
specifications; names and addresses of contractors; copies of all contracts;
copies of all necessary permits; evidence of contractor’s and subcontractor’s
insurance coverage for Builder’s Risk at least as broad as Insurance Services
Office (ISO) special causes of loss form CP 10 30, Commercial General Liability
at least as broad as ISO CG 00 01, workers’ compensation, employer’s liability
and auto liability, all in amounts reasonably satisfactory to Landlord; and
indemnification in a form reasonably satisfactory to Landlord. The work shall be
performed in a manner that will not interfere with the quiet enjoyment of the
other tenants in the Building in which the Premises is located.
     Landlord may require, in Landlord’s sole discretion and at Tenant’s sole
cost and expense, that Tenant provide Landlord with a lien and completion bond
in an amount equal to at least one and one-half (1-1/2) times the total
estimated cost of any additions, alterations or improvements to be made in or to
the Premises. Nothing contained in this Section 12.3. shall relieve Tenant of
its obligation under Section 12.4. to keep the Premises, Building and Project
free of all liens.
     12.4. Payment. Tenant shall pay the costs of any work done on the Premises
pursuant to Sections 12.2. and 12.3., and shall keep the Premises, Building and
Project free and clear of liens of any kind. Tenant hereby indemnifies, and
agrees to defend against and keep Landlord free and harmless from all liability,
loss, damage, costs, attorneys’ fees and any other expense incurred on account
of claims by any person performing work or furnishing materials or supplies for
Tenant or any person claiming under Tenant.
     Tenant shall give Notice to Landlord at least ten (10) business days prior
to the expected date of commencement of any work relating to alterations,
additions or improvements of a non-structural nature to the Premises. Landlord
retains the right to enter the Premises and post such notices as Landlord deems
proper at any reasonable time with prior telephonic notice to Tenant when
practicable.
     12.5. Property of Landlord. Except as otherwise set forth herein, all
additions, alterations and improvements made to the Premises shall become the
property of Landlord and shall be surrendered with the Premises upon the
expiration of the Term unless their removal is required by Landlord as provided
in Section 12.3., provided, however, Tenant’s equipment, machinery and trade
fixtures shall remain the Property of Tenant and shall be removed, subject to
the provisions of Section 12.2.
13. LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY.
     13.1. Leasehold Improvements. All fixtures, equipment (including
air-conditioning or heating systems), improvements and appurtenances attached to
or built into the Premises during the Term of the Lease (Leasehold Improvements)
of a non-structural nature, including plumbing, mechanical and electrical
systems, whether or not by or at the expense of Tenant, shall be and remain a
part of the Premises, shall be the property of Landlord and shall not be removed
by Tenant, except as expressly provided in Section 13.2.,

     
 
Page 10

 



--------------------------------------------------------------------------------



 



unless Landlord, by Notice to Tenant not later than thirty (30) days prior to
the expiration of the Term, elects to have Tenant remove any Leasehold
Improvements installed by Tenant exclusive of initial buildout as set forth in
Exhibit “D”. Notwithstanding anything herein to the contrary, Tenant shall not
be required to remove the Tenant Improvements set forth in Exhibit “D” (except
as noted) attached hereto. In such case, Tenant, at Tenant’s sole cost and
expense and prior to the expiration of the Term, shall remove the Leasehold
Improvements and repair any damage caused by such removal.
     13.2. Tenant’s Property. All signs, notices, displays, movable partitions,
business and trade fixtures, machinery and equipment (excluding air-conditioning
or heating systems, whether installed by Tenant or not), personal
telecommunications equipment and office equipment located in the Premises and
acquired by or for the account of Tenant, without expense to Landlord, which can
be removed without structural damage to the Building, and all furniture,
furnishings and other articles of movable personal property owned by Tenant and
located in the Premises (collectively, Tenant’s Property) shall be and shall
remain the property of Tenant and may be removed by Tenant at any time during
the Term; provided that if any of Tenant’s Property is removed, Tenant shall
promptly repair any damage to the Premises or to the Building resulting from
such removal, including without limitation repairing the flooring and patching
and painting the walls where required by Landlord to Landlord’s reasonable
satisfaction, all at Tenant’s sole cost and expense.
14. INDEMNIFICATION.
     14.1. Tenant Indemnification. Tenant shall indemnify and hold Landlord
harmless from and against any and all liability and claims of any kind for loss
or damage to any person or property arising out of: (a) Tenant’s use and
occupancy of the Premises, or the Building or Project, or any work, activity or
thing done, allowed or suffered by Tenant in, on or about the Premises, the
Building or the Project; (b) any breach or default by Tenant of any of Tenant’s
obligations under this Lease; or (c) any negligent or otherwise tortious act or
omission of Tenant, its agents, employees, subtenants, licensees, customers,
guests, invitees or contractors (including agents or contractors who perform
work outside of the Premises for Tenant). At Landlord’s request, Tenant shall,
at Tenant’s expense, and by counsel satisfactory to Landlord, defend Landlord in
any action or proceeding arising from any such claim. Tenant shall indemnify
Landlord against all costs, attorneys’ fees, expert witness fees and any other
expenses or liabilities incurred in such action or proceeding. As a material
part of the consideration for Landlord’s execution of this Lease, Tenant hereby
assumes all risk of damage or injury to any person or property in, on or about
the Premises from any cause and Tenant hereby waives all claims in respect
thereof against Landlord, except in connection with damage or injury resulting
solely from the gross negligence or willful misconduct of Landlord or its
authorized agents.
     14.2. Landlord Not Liable. Landlord shall not be liable for injury or
damage which may be sustained by the person or property or Tenant, its
employees, invitees or customers, or any other person in or about the Premises,
caused by or resulting from fire, steam, electricity, gas, water or rain which
may leak or flow from or into any part of the Premises, or from the breakage,
leakage, obstruction or other defects of pipes, sprinklers, wires, appliances,
plumbing, air conditioning, lighting fixtures or mechanical or electrical
systems, whether such damage or injury results from conditions arising upon the
Premises or upon other portions of the Building or Project or from other
sources, unless the condition was the sole result of Landlord’s, or it’s agents
and employees, gross negligence or willful misconduct. Landlord shall not be
liable for any damages arising from any act or omission of any other tenant of
the Building or Project or for the acts of persons in, on or about the Premises,
Building or the Project who are not the authorized agents of Landlord or for
losses due to theft, vandalism or like causes.
Tenant acknowledges that Landlord’s election to provide mechanical surveillance
or to post security personnel in the Building or on the Project is solely within
Landlord’s discretion. Landlord shall have no liability in connection with the
decision whether or not to provide such services, and, to the extent permitted
by law, Tenant hereby waives all claims based thereon.
15. TENANT’S INSURANCE.
     15.1. Insurance Requirement. Tenant shall procure and maintain insurance
coverage in accordance with the terms hereof, either as specific policies or
within blanket policies. Coverage shall begin on the date Tenant is given access
to the Premises for any purpose and shall continue until expiration of the Term,
except as otherwise set forth in the Lease. The cost of such insurance shall be
borne by Tenant.
Insurance shall be with insurers licensed to do business in the State, and
acceptable to Landlord. The insurers must have a current A.M. Best’s rating of
not less than A: VII, or equivalent (as reasonably determined by Landlord) if
the Best’s rating system is discontinued.
Tenant shall furnish Landlord with original certificates and amendatory
endorsements effecting coverage required by this Section 15. before the date
Tenant is first given access to the Premises. All certificates and endorsements
are to be received and approved by Landlord before any work commences. Landlord
reserves the right to inspect and/or copy any insurance policy required to be
maintained by Tenant hereunder, or to require complete, certified copies of all
required insurance policies, including endorsements effecting the coverage
required herein at any time. Tenant shall comply with such requirement within
thirty (30) days of demand therefor by Landlord. Tenant shall furnish Landlord
with renewal certificates and amendments or a “binder” of any such policy at
least twenty (20) days prior to the expiration thereof. Each insurance policy
required herein shall be endorsed to state that coverage shall not be canceled,
except after thirty (30) days prior written notice to Landlord and Landlord’s
lender (if such lender’s address is provided).

     
 
Page 11

 



--------------------------------------------------------------------------------



 



The Commercial General Liability policy, as hereinafter required, shall contain,
or be endorsed to contain, the following provisions: (a) Landlord and any
parties designated by Landlord shall be covered as additional insureds as their
respective interests may appear; and (b) Tenant’s insurance coverage shall be
primary insurance as to any insurance carried by the parties designated as
additional insureds. Any insurance or self-insurance maintained by Landlord
shall be excess of Tenant’s insurance and shall not contribute with it.
     15.2. Minimum Scope of Coverage. Coverage shall be at least as broad as set
forth herein. However, if, because of Tenant’s Use or occupancy of the Premises,
Landlord determines, in Landlord’s reasonable judgment, that additional
insurance coverage or different types of insurance are necessary, then Tenant
shall obtain such insurance at Tenant’s expense in accordance with the terms of
this Section 15.
    15.2.1. Commercial General Liability (St Paul Fire and Marine Insurance
Company Form #43600) which shall cover liability arising from Tenant’s Use and
occupancy of the Premises, its operations therefrom, Tenant’s independent
contractors, products-completed operations, personal injury and advertising
injury, and liability assumed under an insured contract.
    15.2.2. Workers’ Compensation insurance as required by law, and Employers
Liability insurance.
    15.2.3. Commercial Property Insurance (St Paul Fire and Marine Insurance
Company Form #F0068) against all risk of direct physical loss or damage
(including flood, if applicable), earthquake excepted, for: (a) all leasehold
improvements (including any alterations, additions or improvements made by
Tenant pursuant to the provisions of Section 12. hereof) in, on or about the
Premises; and (b) trade fixtures, merchandise and Tenant’s Property from time to
time in, on or about the Premises. The proceeds of such property insurance shall
be used for the repair or replacement of the property so insured. Upon
termination of this Lease following a casualty as set forth herein, the proceeds
under (a) shall be paid to Landlord, and the proceeds under (b) above shall be
paid to Tenant.
    15.2.4. Business Auto Liability.
Landlord shall, during the Term hereof, maintain in effect similar insurance on
the Building and Common Area.
    15.2.5. Business Interruption and Extra Expense Insurance.
     15.3. Minimum Limits of Insurance. Tenant shall maintain limits not less
than:
    15.3.1. Commercial General Liability: $1,000,000 per occurrence. If the
insurance contains a general aggregate limit, either the general aggregate limit
shall apply separately to this location or the general aggregate limit shall be
at least twice the required occurrence limit.
    15.3.2. Employer’s Liability: $1,000,000 per accident for bodily injury or
disease.
    15.3.3. Commercial Property Insurance: 100% replacement cost with no
coinsurance penalty provision.
    15.3.4. Business Auto Liability: $1,000,000 per accident.
    15.3.5. Business Interruption and Extra Expense Insurance: In a reasonable
amount and comparable to amounts carried by comparable tenants in comparable
projects.
     15.4. Deductible and Self-Insured Retention. Any deductible or self-insured
retention in excess of $5,000 per occurrence must be declared to and approved by
Landlord. At the option of Landlord, either the insurer shall reduce or
eliminate such deductible or self-insured retention or Tenant shall provide
separate insurance conforming to this requirement.
     15.5. Increases in Insurance Policy Limits. If the coverage limits set
forth in this Section 15. are deemed inadequate by Landlord or Landlord’s
lender, then Tenant shall increase the coverage limits to the amounts reasonably
recommended by either Landlord or Landlord’s lender. Landlord agrees that any
such required increases in coverage limits shall not occur more frequently than
once every three (3) years.
     15.6. Waiver of Subrogation. Landlord and Tenant each hereby waive all
rights of recovery against the other and against the officers, employees, agents
and representatives, contractors and invitees of the other, on account of loss
by or damage to the waiving party or its property or the property of others
under its control, to the extent that such loss or damage is insured against
under any insurance policy which may have been in force at the time of such loss
or damage.
     15.7. Landlord’s Right to Obtain Insurance for Tenant. If Tenant fails to
obtain the insurance coverage or fails to provide certificates and endorsements
as required by this Lease, Landlord may, at its option, obtain such insurance
for Tenant. Tenant shall pay, as Additional Rent, the reasonable cost thereof
together with a twenty-five percent (25%) service charge.

Page 12



--------------------------------------------------------------------------------



 



16. DAMAGE OR DESTRUCTION.
     16.1. Damage. If, during the Term of this Lease, the Premises or the
portion of the Building necessary for Tenant’s occupancy is damaged by fire or
other casualty covered by fire and extended coverage insurance carried by
Landlord, Landlord shall promptly repair the damage provided (a) such repairs
can, in Landlord’s opinion, be completed, under applicable laws and regulations,
within one hundred eighty (180) days of the date a permit for such construction
is issued by the governing authority, (b) insurance proceeds are available to
pay eighty percent (80%) or more of the cost of restoration, and (c) Tenant
performs its obligations pursuant to Section 16.4. hereof. In such event, this
Lease shall continue in full force and effect, except that if such damage is not
the result of the negligence or willful misconduct of Tenant, its agents or
employees, Tenant shall be entitled to a proportionate reduction of Rent to the
extent Tenant’s use of the Premises is impaired, commencing with the date of
damage and continuing until completion of the repairs required of Landlord under
Section 16.4. If the damage is due to the fault or neglect of Tenant, its agents
or employees and loss of rental income insurance is denied as a result, there
shall be no abatement of Rent.
     Notwithstanding anything in Section 16. to the contrary, Landlord hereby
agrees that, with respect to any damage or destruction in the Premises or
Building, it shall exercise good faith in timely applying for building permits
in the event that it is required, or elects, to repair or rebuild the damaged
area.
     Notwithstanding anything contained in the Lease to the contrary, in the
event of partial or total damage or destruction of the Premises during the last
twelve (12) months of the Term, either party shall have the option to terminate
this Lease upon thirty (30) days prior Notice to the other party provided such
Notice is served within thirty (30) days after the damage or destruction. For
purposes of this Section 16.1., “partial damage or destruction” shall mean the
damage or destruction of at least thirty-three and one-third percent (33 and
1/3%) of the Premises, as determined by Landlord in Landlord’s reasonable
discretion.
     16.2. Repair of Premises in Excess of One Hundred Eighty Days. If in
Landlord’s opinion, such repairs to the Premises or portion of the Building
necessary tor Tenant’s occupancy cannot be completed under applicable laws and
regulations within one hundred eighty (180) days of the date a permit for such
construction is issued by the governing authority, Landlord may elect, upon
Notice to Tenant given within thirty (30) days after the date of such fire or
other casualty, to repair such damage, in which event this Lease shall continue
in full force and effect, but Rent shall be partially abated as provided in this
Section 1. If Landlord does not so elect to make such repairs, this Lease shall
terminate as of the date of such fire or other casualty.
     16.3. Repair Outside Premises. If any other portion of the Building or
Project is totally destroyed or damaged to the extent that in Landlord’s opinion
repair thereof cannot be completed under applicable laws and regulations within
one hundred eighty (180) days of the date a permit for such construction is
issued by the governing authority, Landlord may elect upon Notice to Tenant
given within thirty (30) days after the date of such fire or other casualty, to
repair such damage, in which event this Lease shall continue in full force and
effect, but Rent shall be partially abated as provided in this Section 16. If
Landlord does not elect to make such repairs, this Lease shall terminate as of
the date of such fire or other casualty.
     16.4. Tenant Repair. If the Premises are to be repaired under this
Section 16., Landlord shall repair at its cost any injury or damage to the
Building and Building Standard Tenant Improvements, if any. Notwithstanding
anything contained herein to the contrary, Landlord shall not be obligated to
perform work other than Landlord’s Work performed previously pursuant to Section
12.1. hereof. Tenant shall be responsible at its sole cost and expense for the
repair, restoration and replacement of any other Leasehold Improvements and
Tenant’s Property (as well as reconstructing and reconnecting Tenant’s internal
telecommunications wiring and related equipment). Landlord shall not be liable
for any loss of business, inconvenience or annoyance arising from any repair or
restoration of any portion of the Premises, Building or Project as a result of
any damage from fire or other casualty.
     16.5. Election Not to Perform Landlord’s Work. Notwithstanding anything to
the contrary contained herein, Landlord shall provide Notice to Tenant of its
intent to repair or replace the Premises (if Landlord elects to perform such
work), and, within twenty (20) days of its receipt of such Notice, Tenant shall
provide Notice to Landlord of its intent to reoccupy the Premises. Should Tenant
fail to provide such Notice to Landlord, then such failure shall be deemed an
election by Tenant not to re-occupy the Premises and Landlord may elect not to
perform the repair or replacement of the Premises. Such election shall not
result in a termination of this Lease and all obligations of Tenant hereunder
shall remain in full force and effect, including the obligation to pay Rent.
     16.6. Express Agreement. This Lease shall be considered an express
agreement governing any case of damage to or destruction of the Premises,
Building or Project by fire or other casualty, and any present or future law
which purports to govern the rights of Landlord and Tenant in such circumstances
in the absence of an express agreement shall have no application.
17. EMINENT DOMAIN.
     17.1. Whole Taking. If the whole of the Building or Premises is lawfully
taken by condemnation or in any other manner for any public or quasi-public
purpose, this Lease shall terminate as of the date of such taking, and Rent
shall be prorated to such date.

Page 13



--------------------------------------------------------------------------------



 



     17.2. Partial Taking. If less than the whole of the Building or Premises is
so taken, this Lease shall be unaffected by such taking, provided that
(a) Tenant shall have the right to terminate this Lease by Notice to Landlord
given within ninety (90) days after the date of such taking if twenty percent
(20%) or more of the Premises is taken and the remaining area of the Premises is
not reasonably sufficient for Tenant to continue operation of its business, and
(b) Landlord shall have the right to terminate this Lease by Notice to Tenant
given within ninety (90) days after the date of such taking. If either Landlord
or Tenant so elects to terminate this Lease, the Lease shall terminate on the
thirtieth (30th) calendar day after either such Notice. Rent shall be prorated
to the date of termination. If this Lease continues in force upon such partial
taking, Base Rent and Tenant’s Proportionate Share shall be equitably adjusted.
     17.3. Proceeds. In the event of any taking, partial or whole, all of the
proceeds of any award, judgment or settlement payable by the condemning
authority shall be the exclusive property of Landlord, and Tenant hereby assigns
to Landlord all of its right, title and interest in any award, judgment or
settlement from the condemning authority; however, Tenant shall have the right,
to the extent that Landlord’s award is not reduced or prejudiced, to claim from
the condemning authority (but not from Landlord) such compensation as may be
recoverable by Tenant in its own right for relocation expenses and damage to
Tenant’s Property and damage to Leasehold Improvements installed at the sole
expense of Tenant.
     17.4. Landlord’s Restoration. In the event of a partial taking of the
Premises which does not result in a termination of this Lease, Landlord shall
restore the remaining portion of the Premises as nearly as practicable to its
condition prior to the condemnation or taking; provided however, Landlord shall
not be obligated to perform work other than Landlord’s Work performed previously
pursuant to Section 12.1. hereof. Tenant shall be responsible at its sole cost
and expense for the repair, restoration and replacement of Tenant’s Property and
any other Leasehold Improvements.
18. ASSIGNMENT AND SUBLETTING.
No assignment of this Lease or sublease of all or any part of the Premises shall
be permitted, except as provided in this Section 18.
     18.1. No Assignment or Subletting. Tenant shall not, without the prior
written consent of Landlord, assign or hypothecate this Lease or any interest
herein or sublet the Premises or any part thereof, or permit the use of the
Premises or any part thereof by any party other than Tenant. Any of the
foregoing acts without such consent shall be voidable and shall, at the option
of Landlord, constitute a default hereunder. This Lease shall not, nor shall any
interest of Tenant herein, be assignable by operation of law without the prior
written consent of Landlord.
    18.1.1. For purposes of this Section 18., the following shall be deemed an
assignment:
      18.1.1.1. If Tenant is a partnership, any withdrawal or substitution
(whether voluntary, involuntary, or by operation of law, and whether occurring
at one time or over a period of time) of any partner(s) owning twenty-five (25%)
or more (cumulatively) of any interest in the capital or profits of the
partnership, or the dissolution of the partnership;
      18.1.1.2. If Tenant is a corporation, any dissolution, merger,
consolidation, or other reorganization of Tenant, any sale or transfer (or
cumulative sales or transfers) of the capital stock of Tenant in excess of
twenty-five percent (25%), or any sale (or cumulative sales) or transfer of
fifty-one (51%) or more of the value of the assets of Tenant provided, however,
the foregoing shall not apply to corporations the capital stock of which is
publicly traded.
     18.2. Landlord’s Consent. If, at any time or from time to time during the
Term hereof, Tenant desires to assign this Lease or sublet all or any part of
the Premises, and if Tenant is not then in default under the terms of the Lease,
Tenant shall submit to Landlord a written request for approval setting forth the
terms and provisions of the proposed assignment or sublease, the identity of the
proposed assignee or subtenant, and a copy of the proposed form of assignment or
sublease. Tenant’s request for consent shall be submitted to Landlord at least
thirty (30) days prior to the intended date of such transfer. Tenant shall
promptly supply Landlord with such information concerning the business
background and financial condition of such proposed assignee or subtenant as
Landlord may reasonably request. Landlord shall have the right to approve such
proposed assignee or subtenant, which approval shall not be unreasonably
withheld. In no event however, shall Landlord be required to consent to any
assignment or sublease (a) to an existing tenant in the Project or (b) that may
violate any restrictions contained in any mortgage, lease or agreement affecting
the Project. Landlord’s consent to any assignment shall not be construed as a
consent to any subsequent assignment, subletting, transfer of partnership
interest or stock, occupancy or use. Landlord agrees that it will respond within
45 days from the receipt of a complete request and information package.
    18.2.1. Landlord’s approval shall be conditioned, among other things, on
Landlord’s receiving adequate assurances of future performance under this Lease
and any sublease or assignment. In determining the adequacy of such assurances,
Landlord may base its decision on such factors as it deems appropriate,
including but not limited to:

Page 14



--------------------------------------------------------------------------------



 



      18.2.1.1. that the source of rent and other consideration due under this
Lease, and, in the case of assignment, that the financial condition and
operating performance and business experience of the proposed assignee and its
guarantors, if any, shall be equal to or greater than the financial condition
and operating performance and experience of Tenant and its guarantors, if any,
as of the time Tenant became the lessee under this Lease;
      18.2.1.2. that any assumption or assignment of this Lease will not result
in increased cost or expense, wear and tear, greater traffic or demand for
services and utilities provided by Landlord pursuant to Section 10. hereof and
will not disturb or be detrimental to other tenants of Landlord;
      18.2.1.3. whether the proposed assignee’s use of the Premises will include
the use of Hazardous Material, or will in any way increase any risk to Landlord
relating to Hazardous Material; and
      18.2.1.4. that assumption or assignment of such lease will not disrupt any
tenant mix or balance in the project.
    18.2.2. The assignment or sublease shall be on the same terms and conditions
set forth in the written request for approval given to Landlord, or, if
different, upon terms and conditions consented to by Landlord;
    18.2.3. No assignment or sublease shall be valid and no assignee or
sublessee shall take possession of the Premises or any part thereof until an
executed counterpart of such assignment or sublease has been delivered to
Landlord;
    18.2.4. No assignee or sublessee shall have a further right to assign or
sublet except on the terms herein contained;
    18.2.5. Any sums or other economic considerations received by Tenant as a
result of such assignment or subletting, however denominated under the
assignment or sublease, which exceed, in the aggregate (a) the total sums which
Tenant is obligated to pay Landlord under this Lease (prorated to reflect
obligations allocable to any portion of the Premises subleased), minus (b) any
real estate brokerage commissions or fees payable to third parties in connection
with such assignment or subletting, shall be shared equally by Tenant and
Landlord as Additional Rent under this Lease without effecting or reducing any
other obligations of Tenant hereunder.
If Landlord consents to the proposed transfer, Tenant shall deliver to Landlord
three (3) fully executed original documents (in the form previously approved by
Landlord) and Landlord shall attach its consent thereto. Landlord shall retain
one (1) fully executed original document. No transfer of Tenant’s interest in
this Lease shall be deemed effective until the terms and conditions of this
Section 18. have been fulfilled.
     18.3. Tenant Remains Responsible. No subletting or assignment shall release
Tenant of Tenant’s obligations under this Lease or alter the primary liability
of Tenant to pay the Rent and to perform all other obligations to be performed
by Tenant hereunder. The acceptance of Rent by Landlord from any other person
shall not be deemed to be a waiver by Landlord of any provision hereof. Consent
to one assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by an assignee or subtenant of
Tenant or any successor of Tenant in the performance of any of the terms hereof,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such assignee, subtenant or successor. Landlord may consent to
subsequent assignments or sublets of the Lease or amendments or modifications to
the Lease with assignees of Tenant, without notifying Tenant, or any successor
of Tenant, and without obtaining its or their consent thereto and any such
actions shall not relieve Tenant of liability under this Lease.
     18.4. Conversion to a Limited Liability Entity. Notwithstanding anything
contained herein to the contrary, if Tenant is a limited or general partnership
(or is comprised of two (2) or more persons, individually or as co-partners, or
entities), the change or conversion of Tenant to (a) a limited liability
company, (b) a limited liability partnership, or (c) any other entity which
possesses the characteristics of limited liability (any such limited liability
entity is collectively referred to herein as a “Successor Entity”) shall be
prohibited unless the prior written consent of Landlord is obtained, which
consent may not be unreasonably, withheld, conditioned or delayed.
    18.4.1. Notwithstanding the preceding paragraph, Landlord agrees not to
unreasonably withhold or delay such consent provided that:
      18.4.1.1. The Successor Entity succeeds to all or substantially all of
Tenant’s business and assets;
      18.4.1.2. The Successor Entity shall have a tangible net worth (Tangible
Net Worth), determined in accordance with generally accepted accounting
principles, consistently applied, of not less than the greater of the Tangible
Net Worth of Tenant on (a) the date of execution of the Lease, or (b) the day
immediately preceding the proposed effective date of such conversion; and

Page 15



--------------------------------------------------------------------------------



 



18.4.1.3. Tenant is not in default of any of the terms, covenants, or conditions
of this Lease on the propose effective date of such conversion.
     18.5. Payment of Fees. If Tenant assigns the Lease or sublets the Premises
or requests the consent of Landlord to any assignment, subletting or conversion
to a limited liability entity, then Tenant shall, upon demand, pay Landlord,
whether or not consent is ultimately given, an administrative fee of Three
Hundred and 00/100 Dollars ($300.00) plus costs and other reasonable expenses
incurred by Landlord in connection with each such act or request, if any.
Notwithstanding the provisions of this Section 18., so long as Tenant’s Use does
not change, Tenant shall have the right to assign the Lease without Landlord’s
consent to: I) Tenant’s wholly-owned subsidiary; ii) Tenant’s parent
corporation; or iii) the surviving entity if Tenant merges or consolidates,
provided that the surviving entity has a net worth at least equal to that of
Tenant prior to such merger or consolidation. In the event of such an
assignment, Tenant shall provide Landlord prior written notice of the assignment
and the forwarding address of the assignor, if applicable. Nothing contained
herein shall releive Tenant (or the assignor, as the case may be) of its
obligations under the lease.
19. DEFAULT.
     19.1. Tenant’s Default. The occurrence of any one or more of the following
events shall constitute a default and breach of this Lease by Tenant.
    19.1.1. If Tenant abandons the Premises.
    19.1.2. If Tenant fails to pay any Rent or Additional Rent or any other
charges required to be paid by Tenant under this Lease and such failure
continues for three (3) days after receipt of Notice thereof from Landlord to
Tenant.
    19.1.3. If Tenant fails to promptly and fully perform any other covenant,
condition or agreement contained in this Lease and such failure continues for
thirty (30) days after Notice thereof from Landlord to Tenant, or, if such
default cannot reasonably be cured within thirty (30) days, if Tenant fails to
commence to cure within that thirty (30) day period and diligently prosecute to
completion.
    19.1.4. Intentionally omitted.
    19.1.5. Tenant’s failure to provide any document, instrument or assurance as
required by Sections 12., 15., 18. and/or 35. if the failure continues for five
(5) business days after receipt of Notice from Landlord to Tenant.
    19.1.6. To the extent provided by law:
      19.1.6.1. If a writ of attachment or execution is levied on this Lease or
on substantially all of Tenant’s Property; or
      19.1.6.2. If Tenant or Tenant’s Guarantor makes a general assignment for
the benefit of creditors; or
      19.1.6.3. If Tenant files a voluntary petition for relief or if a petition
against Tenant in a proceeding under the federal bankruptcy laws or other
insolvency laws is filed and not withdrawn or dismissed within sixty (60) days
thereafter, or if under the provisions of any law providing for reorganization
or winding up of corporations, any court of competent jurisdiction assumes
jurisdiction, custody or control of Tenant or any substantial part of its
property and such jurisdiction, custody or control remains in force
unrelinquished, unstayed or unterminated for a period of sixty (60) days; or
      19.1.6.4. If in any proceeding or action in which Tenant is a party, a
trustee, receiver, agent or custodian is appointed to take charge of the
Premises or Tenant’s Property (or has the authority to do so); or
      19.1.6.5. If Tenant is a partnership or consists of more than one
(1) person or entity, if any partner of the partnership or other person or
entity is involved in any of the acts or events described in Sections 19.1.6.1.
through above.
     19.2. Landlord Remedies. In the event of Tenant’s default hereunder, and
after any and all cure periods expressly set forth herein then, in addition to
any other rights or remedies Landlord may have under any law or at equity,
Landlord shall have the right to collect interest on all past due sums (at the
maximum rate permitted by law to be charged by an individual), and, at
Landlord’s option and without further notice or demand of any kind, to do the
following:
    19.2.1. Terminate this Lease and Tenant’s right to possession of the
Premises and reenter the Premises and take possession thereof, and Tenant shall
have no further claim to the Premises or under this Lease; or

Page 16



--------------------------------------------------------------------------------



 



     19.2.2. Continue this Lease in effect, reenter and occupy the Premises for
the account of Tenant, and collect any unpaid Rent or other charges which have
or thereafter become due and payable; or
     19.2.3. Reenter the Premises under the provisions of Section 19.2.2., and
thereafter elect to terminate this Lease and Tenant’s right to possession of the
Premises.
If Landlord reenters the Premises under the provisions of Sections 19.2.2. or
19.2.3. above, Landlord shall not be deemed to have terminated this Lease or the
obligation of Tenant to pay any Rent or other charges thereafter accruing unless
Landlord notifies Tenant in writing of Landlord’s election to terminate this
Lease. Acts of maintenance, efforts to relet the Premises or the appointment of
a receiver on Landlord’s initiative to protect Landlord’s interest under this
Lease shall not constitute a termination of Tenant’s obligations under the
Lease. In the event of any reentry or retaking of possession by Landlord,
Landlord shall have the right, but not the obligation, to remove all or any part
of Tenant’s Property in the Premises and to place such property in storage at a
public warehouse at the expense and risk of Tenant. If Landlord elects to relet
the Premises for the account of Tenant, the rent received by Landlord from such
reletting shall be applied as follows: first, to the payment of any indebtedness
other than Rent due hereunder from Tenant to Landlord; second, to the payment of
any costs of such reletting; third, to the payment of the cost of any
alterations or repairs to the Premises; fourth to the payment of Rent due and
unpaid hereunder; and the balance, if any, shall be held by Landlord and applied
in payment of future Rent as it becomes due. If that portion of Rent received
from the reletting which is applied against the Rent due hereunder is less than
the amount of the Rent due, Tenant shall pay the deficiency to Landlord promptly
upon demand by Landlord. Such deficiency shall be calculated and paid monthly.
Tenant shall also pay to Landlord, as soon as determined, any costs and expenses
incurred by Landlord in connection with such reletting or in making alterations
and repairs to the Premises which are not covered by the rent received from the
reletting.
     19.3. Damages Recoverable. Should Landlord elect to terminate this Lease
under the provisions of Section 19.2., Landlord may recover as damages from
Tenant the following:
     19.3.1. Past Rent. The worth at the time of the award of any unpaid Rent
that had been earned at the time of termination including the value of any Rent
that was abated during the Term of the Lease (except Rent that was abated as a
result of damage or destruction or condemnation); plus
     19.3.2. Rent Prior to Award. The worth at the time of the award of the
amount by which the unpaid Rent that would have been earned between the time of
the termination and the time of the award exceeds the amount of unpaid Rent that
Tenant proves could reasonably have been avoided; plus
     19.3.3. Rent After Award. The worth at the time of the award of the amount
by which the unpaid Rent tor the balance of the Term after the time of award
exceeds the amount of the unpaid Rent that Tenant proves could be reasonably
avoided; plus
     19.3.4. Proximately Caused Damages. Any other amount necessary to
compensate Landlord for all detriment proximately caused by Tenant’s failure to
perform its obligations under this Lease or which in the ordinary course of
things would be likely to result therefrom, including, but not limited to, any
costs or expenses (including attorneys’ fees), incurred by Landlord in (a)
retaking possession of the Premises, (b) maintaining the Premises after Tenant’s
default, (c) preparing the Premises for reletting to a new tenant, including any
repairs or alterations, and (d) reletting the Premises, including brokers’
commissions.
“The worth at the time of the award” as used in Sections 19.3.1. and 19.3.2.
above, is to be computed by allowing interest at the maximum rate permitted by
law to be charged by an individual. “The worth at the time of the award” as used
in Section 19.3.3. above, is to be computed by discounting the amount at the
discount rate of the Federal Reserve Bank situated nearest to the Premises at
the time of the award plus one percent (1%).
     19.4. Landlord’s Right to Cure Tenant’s Default. If Tenant defaults in the
performance of any of its obligations under this Lease and Tenant has not timely
cured the default after Notice, Landlord may (but shall not be obligated to),
without waiving such default, perform the same for the account and at the
expense of Tenant. Tenant shall pay Landlord all costs of such performance
immediately upon written demand therefor, and if paid at a later date these
costs shall bear interest at the maximum rate permitted by law to be charged by
an individual.
     19.5. Landlord’s Default. If Landlord fails to perform any covenant,
condition or agreement contained in this Lease within thirty (30) days after
receipt of Notice from Tenant specifying such default, or, if such default
cannot reasonably be cured within thirty (30) days if Landlord fails to commence
to cure within that thirty (30) day period and diligently prosecute to
completion, then Landlord shall be liable to Tenant for any damages sustained by
Tenant as a result of Landlord’s breach; provided, however, it is expressly
understood and agreed that if Tenant obtains a money judgment against Landlord
resulting from any default or other claim arising under this Lease, that
judgment shall be satisfied only out of the rents, issues, profits, and other
income actually received on account of Landlord’s right, title and interest in
the Premises, Building or Project, and no other real, personal or mixed property
of Landlord (or of any of the partners which comprise Landlord, if any),
wherever situated, shall be subject to levy to satisfy such judgment.

Page 17



--------------------------------------------------------------------------------



 



     19.6. Mortgagee Protection. Tenant agrees to send by certified or
registered mail to any first mortgagee or first deed of trust beneficiary of
Landlord whose address has been furnished to Tenant, a copy of any notice of
default served by Tenant on Landlord. If Landlord fails to cure such default
within the time provided for in this Lease, then such mortgagee or beneficiary
shall have such additional time to cure the default as is reasonably necessary
under the circumstances.
     19.7. Tenant’s Right to Cure Landlord’s Default. If, after Notice to
Landlord of default, Landlord (or any first mortgagee or first deed of trust
beneficiary of Landlord) fails to cure the default as provided herein, then
Tenant shall have the right to cure that default at Landlord’s expense. Tenant
shall not have the right to terminate this Lease or to withhold, reduce or
offset any amount against any payments of Rent or any other charges due and
payable under this Lease except as otherwise specifically provided herein.
Tenant expressly waives the benefits of any statute now or hereafter in effect
which would otherwise afford Tenant the right to make repairs at Landlord’s
expense or to terminate this Lease because of Landlord’s failure to keep the
Premises in good order, condition and repair.

20.   WAIVER.

No delay or omission in the exercise of any right or remedy of Landlord upon any
default by Tenant shall impair such right or remedy or be construed as a waiver
of such default. The receipt and acceptance by Landlord of delinquent Rent shall
not constitute a waiver of any other default: it shall constitute only a waiver
of timely payment for the particular Rent payment involved (excluding the
collection of a late charge or interest).
No act or conduct of Landlord, including, without limitation, the acceptance of
keys to the Premises, shall constitute an acceptance of the surrender of the
Premises by Tenant before the expiration of the Term. Only written
acknowledgement from Landlord to Tenant shall constitute acceptance of the
surrender of the Premises and accomplish a termination of this Lease.
Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.
Any waiver by Landlord of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of this
Lease.

21.   SUBORDINATION AND ATTORNMENT.

This Lease is and shall be subject and subordinate to all ground or underlying
leases (including renewals, extensions, modifications, consolidations and
replacements thereof) which now exist or may hereafter be executed affecting the
Building or the land upon which the Building is situated, or both, and to the
lien of any mortgages or deeds of trust in any amount or amounts whatsoever
(including renewals, extensions, modifications, consolidations and replacements
thereof) now or hereafter placed on or against the Building or on or against
Landlord’s interest or estate therein, or on or against any ground or underlying
lease, without the necessity of the execution and delivery of any further
instruments on the part of Tenant to effectuate such subordination.
Nevertheless, Tenant covenants and agrees to execute and deliver upon demand,
without charge therefor, such further instruments evidencing such subordination
of this Lease to such ground or underlying leases, and to the lien of any such
mortgages or deeds of trust as may be required by Landlord.
Notwithstanding anything contained herein to the contrary, if any mortgagee,
trustee or ground lessor shall elect that this Lease is senior to the lien of
its mortgage, deed of trust or ground lease, and shall give written notice
thereof to Tenant, this Lease shall be deemed prior to such mortgage, deed of
trust or ground lease, whether this Lease is dated prior or subsequent to the
date of said mortgage, deed of trust, or ground lease, or the date of the
recording thereof.
In the event of any foreclosure sale, transfer in lieu of foreclosure or
termination of the lease in which Landlord is lessee, Tenant shall attorn to the
purchaser, transferee or lessor as the case may be, and recognize that party as
Landlord under this Lease, provided such party acquires and accepts the Premises
subject to this lease.
Notwithstanding anything herein to the contrary, Landlord hereby agrees to use
reasonable efforts, at no cost to Landlord, to assist Tenant in obtaining a
commercially reasonable subordination, nondisturbance and attornment agreement
(“SNDA”) from any present or future lender on the Building.

22.   TENANT ESTOPPEL CERTIFICATES.

     22.1. Landlord Request for Estoppel Certificate. Within ten (10) business
days after written request from Landlord, Tenant shall execute and deliver to
Landlord or Landlord’s designee, in the form requested by Landlord, a written
statement certifying, among other things, (a) that this Lease is unmodified and
in full force and effect, or that it is in full force and effect as modified and
stating the modifications; (b) the amount of Base Rent and the date to which
Base Rent and Additional Rent have been paid in advance; (c) the amount of any
security deposited with Landlord; and (d) that Landlord is not in default
hereunder or, if Landlord is claimed to be in default, stating the nature of any
claimed default. Any such statement may be conclusively relied upon by a
prospective purchaser, assignee or encumbrancer of the Premises.

Page 18



--------------------------------------------------------------------------------



 



     22.2. Failure to Execute. Tenant’s failure to execute and deliver such
statement within the time required shall at Landlord’s election be a default
under this Lease and shall also be conclusive upon Tenant that: (a) this Lease
is in full force and effect and has not been modified except as represented by
Landlord; (b) there are no uncured defaults in Landlord’s performance and that
Tenant has no right of offset, counter-claim or deduction against Rent and
(c) not more than one month’s Rent has been paid in advance.

23.   NOTICE.

Notice shall be in writing and shall be deemed duly served or given if
personally delivered, sent by certified or registered U.S. Mail, postage prepaid
with a return receipt requested, or sent by overnight courier service, fee
prepaid with a return receipt requested, as follows: (a) if to Landlord, to
Landlord’s Address for Notice with a copy to the Building manager, and (b) if to
Tenant, to Tenant’s Mailing Address; provided, however, Notices to Tenant shall
be deemed duly served or given if delivered or sent to Tenant at the Premises.
Landlord and Tenant may from time to time by Notice to the other designate
another place for receipt of future Notice. Notwithstanding anything contained
herein to the contrary, when an applicable State statute requires service of
Notice in a particular manner, service of that Notice in accordance with those
particular requirements shall replace rather than supplement any Notice
requirement set forth in the Lease.

24.   TRANSFER OF LANDLORD’S INTEREST.

In the event of any sale or transfer by Landlord of the Premises, Building or
Project, and assignment of this Lease by Landlord, Landlord shall be and is
hereby entirely freed and relieved of any and all liability and obligations
contained in or derived from this Lease arising out of any act, occurrence or
omission relating to the Premises, Building, Project or Lease occurring after
the consummation of such sale or transfer, provided the purchaser shall
expressly assume all of the covenants and obligations of Landlord under this
Lease. This Lease shall not be affected by any such sale and Tenant agrees to
attorn to the purchaser or assignee provided all of Landlord’s obligations
hereunder are assumed by such transferee. If any security deposit or prepaid
Rent has been paid by Tenant, Landlord shall transfer the security deposit or
prepaid Rent to Landlord’s successor and upon such transfer, Landlord shall be
relieved of any and all further liability with respect thereto.

25.   SURRENDER OF PREMISES.

     25.1. Clean and Same Condition. Upon the Expiration Date or earlier
termination of this Lease, Tenant shall peaceably surrender the Premises to
Landlord clean and in the same condition as when received, except for
(a) reasonable wear and tear, (b) loss by fire or other casualty, and (c) loss
by condemnation. Tenant shall remove Tenant’s Property no later than the
Expiration Date. If Tenant is required by Landlord to remove any additions,
alterations, or improvements under Section 12.3., Tenant shall complete such
removal no later than the Expiration Date. Any damage to the Premises, including
any structural damage, resulting from removal of any addition, alteration, or
improvement made pursuant to Section 12.3. and/or from Tenant’s use or from the
removal of Tenant’s Property pursuant to Section 13.2. shall be repaired (in
accordance with Landlord’s reasonable direction) no later than the Expiration
Date by Tenant at Tenant’s sole cost and expense. On the Expiration Date, Tenant
shall surrender all keys to the Premises.
     25.2. Failure to Deliver Possession. If Tenants fails to vacate and deliver
possession of the Premises to Landlord on the expiration or sooner termination
of this Lease as required by Section 12.3., Tenant shall indemnify, defend and
hold Landlord harmless from all claims, liabilities and damages resulting from
Tenant’s failure to vacate and deliver possession of the Premises, including,
without limitation, claims made by a succeeding tenant resulting from Tenant’s
failure to vacate and deliver possession of the Premises and rental loss which
Landlord suffers.
     25.3. Property Abandoned. If Tenant abandons or surrenders the Premises, or
is dispossessed by process of law or otherwise, any of Tenant’s Property left on
the Premises shall be deemed to be abandoned, and, at Landlord’s option, title
shall pass to Landlord under this Lease as by a bill of sale. If Landlord elects
to remove all or any part of such Tenant’s Property, the cost of removal,
including repairing any damage to the Premises or Building caused by such
removal, shall be paid by Tenant.

26.   HOLDING OVER.

Tenant shall not occupy the Premises after the Expiration Date without
Landlord’s consent. If after expiration of the Term, Tenant remains in
possession of the Premises with Landlord’s permission (express or implied),
Tenant shall become a tenant from month to month only upon all the provisions of
this Lease (except as to the term and Base Rent). Monthly Installments of Base
Rent payable by Tenant during this period shall be increased to the greater of
one hundred fifty percent (150%) of the fair market rental value of the Premises
(as reasonably determined by Landlord) or two hundred percent (200%) of the
Monthly Installments of Base Rent payable by Tenant in the final month of the
Term. The tenancy may be terminated by either party by delivering a thirty
(30) day Notice to the other party. Nothing contained in this Section 26. shall
be construed to limit or constitute a waiver of any other rights or remedies
available to Landlord pursuant to this Lease or at law.

27.   RULES AND REGULATIONS.

Page 19



--------------------------------------------------------------------------------



 



Tenant agrees to comply with (and cause its agents, contractors, employees and
invitees to comply with) the rules and regulations attached hereto as Exhibit
“E” and with such reasonable modifications thereof and additions thereto as
Landlord may from time to time make. Landlord agrees to enforce the rules and
regulations uniformly against all tenants of the Project. Landlord shall not be
liable, however, for any violation of said rules and regulations by other
tenants or occupants of the Building or Project.

28.   CERTAIN RIGHTS RESERVED BY LANDLORD.

Landlord reserves the following rights, exercisable without (a) liability to
Tenant for damage or injury to property, person or business; (b) being found to
have caused an actual or constructive eviction from the Premises; or (c) being
found to have disturbed Tenant’s use or possession of the Premises.
     28.1. Name. To name the Building and Project and to change the name or
street address of the Building or Project.
     28.2. Signage. To install and maintain all signs on the exterior and
interior of the Building and Project. Notwithstanding anything herein to the
contrary, the foregoing Section 18.2 shall not be construed as limiting Tenant’s
right to install its signage as set forth in Section 38.
     28.3. Access. To have pass keys to the Premises and all doors within the
Premises, excluding Tenant’s files, vaults and safes.
     28.4. Physical Changes. To stripe or re-stripe, re-surface, enlarge, change
the grade or drainage of and control access to the parking lot; to assign and
reassign spaces for the exclusive or nonexclusive use of tenants (including
Tenant); and to locate or relocate parking spaces assigned to Tenant.
     28.5. Inspection. At any time during the Term, and on prior telephonic
notice to Tenant, to inspect the Premises, and to show the Premises to any
person having an existing or prospective interest in the Project or Landlord,
and during the last six months of the Term, to show the Premises to prospective
tenants thereof.
     28.6. Entry. To enter the Premises for the purpose of making reasonable and
necessary inspections, repairs, alterations, additions or improvements to the
Premises or the Building (including, without limitation, checking, calibrating,
adjusting or balancing controls and other parts of the HVAC system), and to take
all steps as may be necessary or desirable for the safety, protection,
maintenance or preservation of the Premises or the Building or Landlord’s
interest therein, or as may be necessary or desirable for the operation or
improvement of the Building or in order to comply with laws, orders or
requirements of governmental or other authority. Landlord agrees to use its best
efforts (except in an emergency) to minimize interference with Tenant’s business
in the Premises in the course of any such entry.
     28.7. Common Area Regulation. To exclusively regulate and control use of
the Common Area.

29.   ADVERTISEMENTS AND SIGNS.

     Tenant shall not affix, paint, erect or inscribe any sign, projection,
awning, signal or advertisement of any kind to any part of the Premises,
Building or Project, including without limitation the inside or outside of
windows or doors, without the prior written consent of Landlord. Landlord shall
have the right to remove any signs or other matter installed without Landlord’s
permission, without being liable to Tenant by reason of such removal, and to
charge the cost of removal to Tenant as Additional Rent hereunder, payable
within ten (10) days of written demand by Landlord. Notwithstanding anything
herein to the contrary, the foregoing Section 28.2 shall not be construed as
limiting Tenant’s right to install its signage as set forth in Section 38.

30.   RELOCATION OF PREMISES.

Intentionally omitted.

31.   GOVERNMENT ENERGY OR UTILITY CONTROLS.

In the event of imposition of federal, state or local government controls,
rules, regulations, or restrictions on the use or consumption of energy or other
utilities (including telecommunications) during the Term, both Landlord and
Tenant shall be bound thereby. In the event of a difference in interpretation by
Landlord and Tenant of any such controls, the interpretation of Landlord shall
prevail and Landlord shall have the right to enforce compliance therewith,
including the right of entry into the Premises to effect compliance.

32.   FORCE MAJEURE.

Any prevention, delay or stoppage of work to be performed by Landlord or Tenant
which is due to strikes, labor disputes, inability to obtain labor, materials,
equipment or reasonable substitutes therefor, acts of God, governmental
restrictions or regulations or controls, judicial orders, enemy or hostile
government actions, civil commotion, fire or other casualty, or other causes
beyond the reasonable control of the party obligated to perform hereunder, shall
excuse performance of the work by that party for a period equal to the

Page 20



--------------------------------------------------------------------------------



 



duration of that prevention, delay or stoppage. Nothing in this Section 32.
shall excuse or delay Tenant’s obligation to pay Rent or other charges under
this Lease unless Tenant is prevented or delayed from taking occupancy of the
Premises as specified in this Lease.

33.   BROKERAGE FEES.

Tenant warrants and represents that it has not dealt with any real estate broker
or agent in connection with this Lease or its negotiation except the Listing and
Leasing Agent(s) set forth in Section 2.8. of this Lease. Tenant shall
indemnify, defend and hold Landlord harmless from any cost, expense or liability
(including costs of suit and reasonable attorneys’ fees) for any compensation,
commission or fees claimed by any other real estate broker or agent in
connection with this Lease or its negotiation by reason of any act of Tenant.

34.   QUIET ENJOYMENT.

Tenant, upon payment of Rent and performance of all of its obligations under
this Lease, shall peaceably, quietly and exclusively enjoy possession of the
Premises without unwarranted interference by Landlord or anyone acting or
claiming through Landlord, subject to the terms of this Lease and to any
mortgage, lease, or other agreement to which this Lease may be subordinate.

35.   INTENTIONALLY OMITTED.   36.   MISCELLANEOUS.

     36.1. Accord and Satisfaction; Allocation of Payments. No payment by Tenant
or receipt by Landlord of a lesser amount than the Rent provided for in this
Lease shall be deemed to be other than on account of the earliest due Rent, nor
shall any endorsement or statement on any check or letter accompanying any check
or payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of the Rent or pursue any other remedy provided for in this Lease. In
connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and due or delinquent.
     36.2. Addenda. If any provision contained in an addendum to this Lease is
inconsistent with any other provision herein, the provision contained in the
addendum shall control, unless otherwise provided in the addendum.
     36.3. Attorneys’ Fees. If any action or proceeding is brought by either
party against the other pertaining to or arising out of this Lease, the finally
prevailing party (i.e., the party that recovers the greater relief as a result
of the action or proceeding) shall be entitled to recover all costs and
expenses, including reasonable attorneys’ fees, incurred on account of such
action or proceeding. If Tenant is obligated to pay such fees and costs, they
shall be deemed Additional Rent.
     36.4. Captions and Section Numbers. The captions appearing in the body of
this Lease have been inserted as a matter of convenience and for reference only
and in no way define, limit or enlarge the scope or meaning of this Lease. All
references to Section numbers refer to Sections in this Lease.
     36.5. Changes Requested by Lender. Neither Landlord nor Tenant shall
unreasonably withhold its consent to changes or amendments to this Lease
requested by the lender on Landlord’s interest, so long as such changes do not
alter the basic business terms of this Lease or otherwise materially diminish
any rights or materially increase any obligations of the party from whom consent
to such change or amendment is requested.
     36.6. Choice of Law. This Lease shall be construed and enforced in
accordance with the Laws of the State.
     36.7. Consent. Notwithstanding anything contained in this Lease to the
contrary, Tenant shall have no claim, and hereby waives the right to any claim
against Landlord for money damages, by reason of any refusal, withholding or
delaying by Landlord of any consent, approval or statement of satisfaction, and,
in such event, Tenant’s only remedies therefor shall be an action for specific
performance, injunction or declaratory judgment to enforce any right to such
consent, approval or statement of satisfaction.
     36.8. Authority. If Tenant is not an individual signing on his or her own
behalf, then each individual signing this Lease on behalf of the business entity
mat constitutes Tenant represents and warrants that the individual is duly
authorized to execute and deliver this Lease on behalf of the business entity,
and that this Lease is binding on Tenant in accordance with its terms. Tenant
shall, at Landlord’s request, deliver a certified copy of a resolution of its
board of directors, if Tenant is a corporation, or other memorandum of
resolution if Tenant is a limited partnership, general partnership or limited
liability entity, authorizing such execution.
     36.9. Waiver of Right to Jury Trial. Landlord and Tenant hereby waive their
respective rights to a trial by jury of any claim, action, proceeding or
counterclaim by either party against the other on any matters arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant,
and/or

Page 21



--------------------------------------------------------------------------------



 



Tenant’s Use or occupancy of the Premises, Building or Project (including any
claim of injury or damage or the enforcement of any remedy under any current or
future laws, statutes, regulations, codes or ordinances).
     36.10. Counterparts. This Lease may be executed in multiple counterparts,
all of which shall constitute one and the same Lease.
     36.11. Execution of Lease; No Option. The submission of this Lease to
Tenant shall be for examination purposes only and does not and shall not
constitute a reservation of or option for Tenant to Lease, or otherwise create
any interest of Tenant in the Premises or any other premises within the Building
or Project. Execution of this Lease by Tenant and its return to Landlord shall
not be binding on Landlord, notwithstanding any time interval, until Landlord
has in fact signed and delivered this Lease to Tenant.
     36.12. Furnishing of Financial Statements; Tenant’s Representations. In
order to induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish Landlord, from time to time, upon Landlord’s written request,
financial statements reflecting Tenant’s current financial condition but not
more than once per calendar year unless Tenant is in Default or Landlord is
refinancing the Building or Project or offering the same for sale. Tenant
represents and warrants that all financial statements, records and information
furnished by Tenant to Landlord in connection with this Lease are true, correct
and complete in all respects.
     36.13. Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Lease.
     36.14. Prior Agreements; Amendments. This Lease and the schedules and
addenda attached, if any, form a part of this Lease together with the rules and
regulations set forth on Exhibit “E” attached hereto, and set forth all the
covenants, promises, assurances, agreements, representations, conditions,
warranties, statements, and understandings (Representations) between Landlord
and Tenant concerning the Premises and the Building and Project, and there are
no Representations, either oral or written, between them other than those in
this Lease.
This Lease supersedes and revokes all previous negotiations, arrangements,
letters of intent, offers to lease, lease proposals, brochures, representations,
and information conveyed, whether oral or in writing, between the parties hereto
or their respective representatives or any other person purporting to represent
Landlord or Tenant. Tenant acknowledges that it has not been induced to enter
into this Lease by any Representations not set forth in this Lease, and that it
has not relied on any such Representations. Tenant further acknowledges that no
such Representations shall be used in the interpretation or construction of this
Lease, and that Landlord shall have no liability for any consequences arising as
a result of any such Representations.
Except as otherwise provided herein, no subsequent alteration, amendment,
change, or addition to this Lease shall be binding upon Landlord or Tenant
unless it is in writing and signed by each party.
     36.15. Recording. Tenant shall not record this Lease without the prior
written consent of Landlord. Tenant, upon the request of Landlord, shall execute
and acknowledge a short form memorandum of this Lease for recording purposes.
     36.16. Severability. A final determination by a court of competent
jurisdiction that any provision of this Lease is invalid shall not affect the
validity of any other provision, and any provision so determined to be invalid
shall, to the extent possible, be construed to accomplish its intended effect.
     36.17. Successors and Assigns. This Lease shall apply to and bind the
heirs, personal representatives, and successors and assigns of the parties.
     36.18. Time Is of the Essence. Time is of the essence of this Lease.
     36.19. Multiple Parties. Except as otherwise expressly provided herein, if
more than one person or entity is named herein as either Landlord or Tenant, the
obligations of such Multiple Parties shall be the joint and several
responsibility of all persons or entities named herein as such Landlord or
Tenant.
     36.20. Consent to Press Release. Landlord and Tenant may, after the Lease
is fully executed, issue a press release limited to only the following
information: (i) Tenant’s name and the nature of Tenant’s business; (ii) the
Term; (iii) the square footage leased and the Building name and location;
(iv) the name of the brokers who represented Landlord and Tenant; and (v) such
other general information as may be customarily included in similar press
releases. Tenant hereby consents to such a press release.
Page 22

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first set forth on Page 1.
LANDLORD:
GLENBOROUGH FUND IX LLC
a Delaware limited liability company

                 
 
                By:   GRT IX, Inc.,         a Delaware corporation         Its
Managing Member    
 
                    By:   /s/ Sandra L. Boyle                  
 
      Its:   Exec. Vice President    
 
               
TENANT:
               
 
                OPTELECOM, INC.           a Delaware corporation        
 
                    By:   /s/ Edmund Ludwig                           Its:
President & CEO    
 
               
 
  By:                          
 
      Its:        
 
               

 Page 23

 



--------------------------------------------------------------------------------



 



ADDENDUM TO LEASE BETWEEN
Glenborough Fund IX LLC (Landlord)
and Optelecom, Inc. (Tenant)
Dated September 17, 2002

37.   TENANT IMPROVEMENTS

Section 37. adds to and amends the Lease as follows:
Tenant shall construct tenant improvements in the Premises in accordance with
the Work Letter, as approved by Landlord and Tenant, attached to, or to be
attached to, the Lease as Exhibit D. Construction of tenant improvements shall
be subject to the following terms and conditions.

  a.   Tenant shall obtain, at Tenant’s sole cost and expense (except as
otherwise set forth in subsection (i.), all space plans, if any, for the
Premises as well as all necessary permits for construction of tenant
improvements from municipal authorities and provide Landlord with satisfactory
evidence of such permits.     b.   Prior to commencement of construction, Tenant
shall submit to Landlord a copy of all contracts entered into relating to the
performance of the tenant improvement work. Tenant shall also provide Landlord
with evidence that Tenant’s general contractor is licensed and qualified to do
business in the State of Maryland.     c.   Tenant’s general contractor shall
provide Landlord with a Certificate of Insurance: i) naming Landlord, and any
parties designated by Landlord, as additional insureds, as their respective
interests may appear; ii) evidencing general liability, owners and contractors
protective (“OCP”) liability, and property damage insurance with respect to
construction of improvements in the Premises of not less than Two Million
Dollars ($2,000,000.00) combined single limit for bodily injury, death and
property damage liability; and iii) evidencing Workers’ Compensation insurance
in compliance with Maryland law.     d.   Landlord reserves the right to enter
the Premises to post such notices as Landlord deems necessary.     e.   During
construction, Landlord shall have the right of reasonable inspection. The Work
Letter may not be changed or altered without Landlord’s prior written consent if
such change would result in changes to the structural aspects of the
construction.     f.   Tenant shall take all reasonable steps necessary to
ensure that the work shall be performed in a manner that will not interfere with
the quiet enjoyment of the other tenants in the Project. Tenant shall ensure
that the work area is kept clean and that construction material does not block
any corridor, hallway, driveway, parking area or other passageway commonly used
by other tenants. Tenant shall bring construction material to the Project and
Premises in the manner, and during the time periods, reasonably imposed by
Landlord. Tenant shall be responsible for all clean-up of the work area and
surrounding exterior areas, if necessary. All refuse shall be removed from the
Project and shall be disposed of in an approved sanitation site. Project trash
containers may not be used for construction related activities or disposal.

1



--------------------------------------------------------------------------------



 



  g.   Tenant shall diligently commence and pursue construction of the tenant
improvements to completion. Upon completion, Tenant shall obtain, and provide
Landlord with the Certificate of Occupancy, other final approvals from
appropriate municipal authorities, if applicable, and lien releases.     h.  
Landlord shall contribute a maximum of $510,000.00 (the “Allowance”) toward the
cost of construction of the tenant improvements in the Premises. Landlord shall
distribute the Allowance to Tenant approximately thirty (30) days after
Landlord’s receipt of invoices and final lien releases for such work based upon
a percentage of completion method using AIA payment request documents and
monthly draw requests. Draw requests can be made no earlier than December 1,
2002 and no more frequently than monthly and shall be accompanied by appropriate
lien releases from contractors, sub-contractors and materialmen. Up to
$150,000.00 of the Allowance may be used to pay (i) for voice and data cabling
installed in the Premises, and (ii) to move Tenant’s furniture and equipment and
install it in the Premises.     i.   In addition to the Allowance, Landlord
shall contribute an amount not to exceed $6,000.00 toward the cost of
architectural space planning and “test fit” services for Tenant.

38.   EXTERIOR SIGN

Section 38. adds to and amends the Lease as follows:
So long as Tenant occupies a minimum of 15,000 square feet in the Building,
Landlord grants Tenant the non-exclusive right to place one (1) lighted sign of
Tenant’s name and/or logo near the top of the Building at a location to be
mutually agreed upon by Landlord and Tenant. The location, appearance,
specifications and method of installation of any such sign are subject to
Landlord’s approval, as well as all applicable governmental codes, permits and
other requirements. (Tenant may not install any sign by a method that would
require the drilling of holes in any Building glass.)
Tenant’s exterior sign shall be designed, maintained, repaired and removed at
Tenant’s sole cost and expense, in accordance with the terms and conditions of
this Lease, by a licensed sign contractor. Tenant hereby assumes and
acknowledges all responsibility for the sign, and Tenant shall obtain insurance
for the sign pursuant to the terms of the Lease.
At the expiration or termination of the Term or of Tenant’s rights under this
Section 38., Tenant shall promptly remove its sign and repair, to Landlord’s
reasonable satisfaction, any damage caused by the sign or its removal.

39.   ROOFTOP ANTENNA

Section 39. adds to and amends the Lease as follows:
Tenant may install, operate and maintain an antenna and related ancillary
equipment (collectively, the “Antenna”) on the roof of the building subject to
the following terms and conditions.

  a.   The location, configuration and amount of space for the Antenna shall be
subject to Landlord’s prior written consent, as shall be the method and timing
of installation. Tenant accepts the roof area in its “as is” condition. Tenant
shall not puncture the roof without Landlord’s prior written consent. Tenant
shall install pavers to allow access to the Antenna without damage to the roof.

2



--------------------------------------------------------------------------------



 



  b.   Tenant shall either pay directly to the provider or reimburse Landlord
all charges for electricity or other utilities used in connection with Tenant’s
operation of the Antenna.     c.   Tenant shall, at its expense, obtain any
municipal, state or federal permits and/or licenses required for its operation
of the Antenna and provide a current copy thereof to Landlord.     d.   Tenant
shall obtain appropriate insurance for and assume full responsibility for the
installation, operation, engineering and maintenance of all the equipment it
installs. Tenant shall indemnify, defend and hold harmless Landlord from and
against any and all costs (including reasonable attorneys fees), claims,
damages, expenses and liability of any kind (including statutory liability,
liability under Workers Compensation laws and mechanic’s liens) arising from,
relating to or in connection with the installation, operation and management of
the Antenna, any injury or death of any person or property damage due to any
acts, omissions or negligence of Tenant, Tenant’s agents, employees, customers,
contractors, and subcontractors in connection with the Antenna.     e.   All
costs related to such installation, including, but not limited to, the cost of
electrical equipment, antennas, mounting fixtures and engineering studies, will
be at Tenant’s sole expense. All equipment or other property attached to or
otherwise brought into or onto the Building shall be at all times the personal
property of Tenant except that approved permanent modifications to Landlord’s
property shall become the property of Landlord upon the expiration or
termination of the Lease.     f.   Landlord retains the right to use or allow
others to use space on the roof of the Building for the purpose of installing,
operating and maintaining an antenna or satellite dish and related ancillary
equipment. Tenant’s Antenna shall be installed so as not to interfere with the
use or operation of communications equipment previously installed on the
Building. When new equipment is subsequently installed on the Building, Landlord
shall use reasonable efforts to insure that such installations do not interfere
with the use or operation of Tenant’s Antenna.     g.   Tenant and/or its
contractors, agents and subcontractors, may access the Antenna only at times
approved by Landlord and with Landlord’s representative. In the event of an
emergency, Tenant shall have the right to access the Antenna twenty- four
(24) hours perday, seven (7) days per week and will reimburse Landlord for costs
incurred providing emergency access to the Antenna.     h.   During the term of
the Lease, Tenant shall keep the Antenna in good condition and repair. Upon
termination or expiration of the Lease, Tenant shall remove the Antenna and all
related equipment (except permanent modifications covered by section (e) above).
Additionally, Tenant shall weather seal any and all holes left by the removal of
said equipment and reimburse Landlord for the cost of repairing any other damage
caused by removal of the equipment.

40.   OPTIONS TO EXTEND TERM

Section 40. adds to and amends the Lease as follows:

  a.   Tenant shall have the option to extend the Term of this Lease beyond the
Expiration Date on all of the provisions contained in this Lease, except Base
Rent, for a five (5) year period (the “First Extended Term”) by giving Notice of
its exercise at least twelve (12) months prior to the Expiration Date. Provided
that, if an event of default has occurred and has not been cured by Tenant
within

3



--------------------------------------------------------------------------------



 



      applicable time periods set forth in the Lease, then this Option to Extend
Term shall, at Landlord’s option, terminate.

  b.   Specifically contingent upon Tenant exercising its first option to extend
the Term of this Lease as set forth above, and then performing under the terms
of the Lease accordingly, Tenant shall have a second option to extend the Term
of this Lease beyond the expiration date of the First Extended Term on all of
the provisions contained in this Lease, except Base Rent, for an additional five
(5) year period (the “Second Extended Term”) by giving Notice of its exercise at
least twelve (12) months prior to the expiration date of the First Extended
Term. Provided that, if an event of default has occurred and has not been cured
by Tenant within applicable time periods set forth in the Lease, then this
Option to Extend Term shall, at Landlord’s option, terminate.     c.   Base Rent
for each Extended Term shall be the then-prevailing market rate for lease
renewals for comparable space in the local market. In no event, however, shall
Base Rent be less than the Base Rent existing on the Expiration Date of the
Term, or Extended Term, as the case may be.     d.   The parties shall have
sixty (60) days after Landlord receives each option notice in which to agree on
Base Rent for the Extended Term. If the parties agree on the Base Rent for such
Extended Term during that period, they shall immediately execute an amendment to
this Lease stating the Base Rent and other pertinent terms and conditions.      
  If the parties are unable to agree on Base Rent for such Extended Term within
that period, the option notice shall be of no effect and this Lease shall expire
at the end of the Term, or Extended Term, as the case may be. Neither party to
this Lease shall have the right to have a court or other third party set Base
Rent.     e.   These Options to Extend Term are granted by Landlord to
Optelecom, Inc. and are personal as to it and shall not be exercised or
assigned, voluntarily or involuntarily, by or to any other person or entity. Any
assignment of these Options to Extend Term without Landlord’s prior written
consent are voidable, in Landlord’s sole discretion, and, at Landlord’s
election, may constitute a default under the Lease.

41.   LETTER OF CREDIT

Section 41. adds to and amends the Lease as follows:
At any time within twelve (12) months of the Commencement Date, Tenant may elect
to replace the cash Security Deposit set forth in Section 2.15. of the Lease and
Section 42. of this Addendum with a Letter of Credit, subject to the following
terms and conditions.
     (a) Tenant, at its sole cost and expense, shall provide and maintain a
clean, irrevocable letter of credit in the amount of Two Hundred Fifty Five
Thousand and Twenty Five Dollars ($255,025.00) from a bank satisfactory to
Landlord. Such letter of credit shall name Landlord as the beneficiary, shall be
for the entire initial Lease Term, and shall be in all respects satisfactory to
Landlord.
     (b) If Tenant defaults in any of its obligations under the Lease, Landlord
shall be entitled to draw upon the letter of credit to the extent necessary to
cure such default or to cover any damages to Landlord or the Building or
Premises caused thereby and use the proceeds thereof in any manner determined by
Landlord to effect a cure of such default or compensate Landlord for such
damage. Except to the extent any damages to Landlord shall have been

4



--------------------------------------------------------------------------------



 



mitigated by proceeds from the letter of credit, the right of Landlord to so
draw upon the letter of credit under this paragraph shall not in any way
diminish or alter the remedies otherwise available to Landlord under the Lease
or at law or in equity.
     (c) If Landlord draws upon the letter of credit pursuant to subparagraph
(b) of this Section 41., Tenant shall immediately replenish the letter of credit
to increase the amount thereof to the original amount of the Letter of Credit as
set forth hereinabove. Tenant’s failure to so replenish the letter of credit
shall constitute a default under the Lease.
     (d) If the issuing bank’s credit quality drops below an investment grade
credit rating, Landlord reserves the right to require Tenant to replace the
original letter of credit with a substitute letter of credit from another bank
acceptable to Landlord in its sole and absolute discretion, which letter of
credit shall be clean and irrevocable and otherwise be subject to the same terms
and conditions as the original letter of credit.
     (e) Landlord agrees to review Tenant’s financial condition as of
December 31, 2004, and again as of December 31st of each succeeding calendar
year. At the time of each such review, if Tenant proves to Landlord that
(i) it’s net worth according to generally accepted accounting principles
(GAAP) has exceeded $3.5 million for each of the three (3) consecutive preceding
quarters; and (ii) it’s quarterly gross revenues have exceeded $3.75 million for
each of the three (3) consecutive preceding quarters; and (iii) it’s net income
exceeds $250,000.00 for each of the three (3) preceding consecutive quarters,
then Tenant may reduce the principal amount of the Letter of Credit by twenty
percent (20%) of the then existing principal amount. Notwithstanding anything
herein to the contrary, in no event may Tenant reduce the principal amount of
it’s Letter of Credit below $50,900.83.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Addendum to Lease as
of the date first above written.
LANDLORD:
GLENBOROUGH FUND IX LLC,
a Delaware limited liability company

              By:   GRT IX, Inc.,         a Delaware corporation         Its
Managing Member    
 
           
 
  By:   /s/ Sandra L. Boyle
 
Its: Exec. Vice President    

TENANT:
OPTELECOM, INC.,
a Delaware corporation

         
By:
  /s/ Edmund Luding
 
Its: President & CEO    
 
       
By:
       
 
 
 
   
 
  Its:
 
   

5



--------------------------------------------------------------------------------



 



EXHIBIT A
FLOOR PLAN
(FLOOR PLAN) [w20544w2054401.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SITE PLAN
(SITE PLAN) [w20544w2054402.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Germantown Business Park
12920 Cloverleaf Dr.
BUILDING STANDARD MATERIALS / IMPROVEMENTS

1.   PLUMBING

  —   Under slab 4” sewer connected to 6” sewer main.

2.   FIRE PROTECTION

  —   8” Fire Main Line with double U.L. Check Valve and two OSY stop valves to
6” sprinkler main feeding sprinkler lateral lines to heads distributed to cover
Shell building and turned up in accordance with NFPA 13 and 14.

3.   MECHANICAL

      None

4.   ELECTRICAL

—       480 volt, 3 phase 1200 ampere service. Service trough with 1200 ampere
cables for tap to tenant meter and distribution. Utility company provided meter
and 100 ampere disconnect connected to 100 ampere main lug 277/480 volt 3 phase
4 wire panel for high voltage Common Area electrical equipment inclusive of 15
KVA transformer feeding 120/208 volt 3 phase 4 wire panel for low voltage Common
Area electrical equipment.

5.   GAS

  —   3” Main service, stop valve, and utility company provided meter into
utility room.

6.   LIFE SAFETY

  —   None.

7.   WATER

—       8” domestic water main into utility room with utility company provided
meter and two stop valves connected to 2” domestic water service in Premises
overhead.





--------------------------------------------------------------------------------



 



EXHIBIT D
WORK LETTER AND DRAWINGS
Landlord retains final approving authority for any and all current or future
construction and design documents produced for improvements or modifications
made to the Tenant’s premises as well as any contractors or vendors contracted
by Tenant to complete improvements to the premises.
Tenant accepts the premises in “as is” condition from Landlord. Landlord shall
provide Tenant with an “Improvement Allowance” in accordance with Section 37 of
the Addendum to Lease to be used toward the cost of completing Tenant’s
improvements in the premises. Tenant shall be responsible for payment of any
construction or modification costs above and beyond the Improvement Allowance
provided by Landlord.
Tenant has identified a list of improvements to be completed in the premises.
These improvements, upon final approval by the Landlord, will be incorporated as
Exhibit D-l.
Optelecom, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Germantown Business Park
RULES AND REGULATIONS
     Tenant shall, and shall ensure that Tenant’s agents, servants, employees,
sublessees, contractors, licensees, invitees and guests, faithfully keep and
observe and perform the following rules and regulations, and such other and
further reasonable rules and regulations as Landlord may make, and which in
Landlord’s judgment are needed for the general well being, safety, care and
cleanliness of the Premises and the Building of which they are a part, together
with their appurtenances, unless waived in writing by Landlord.

1.   The sidewalks, doorways, entries, passages, elevators, public corridors,
stairways, and other parts of the Buildings and/or Project shall not be
obstructed or used for any other purpose than ingress or egress to and from the
Premises and for going from one part of the Building and/or Project to another.
Tenant shall permit no loitering by any persons upon the common area or
elsewhere within the Building and/or Project.   2.   Tenant shall not place any
objects, including antennas, outdoor furniture, etc., in the parking areas,
landscaped areas or other areas outside of its Premises, or on the roof of the
Building without Landlord’s prior written approval.   3.   Tenant shall not
install or permit the installation of any awnings, shades, mylar films or
sun-filters, curtains, blinds, screens, signs or the like on windows without the
prior written approval of the Landlord. If Landlord has approved and Tenant has
installed or hereinafter installs any such items, Tenant shall not remove the
same without Landlord’s prior written approval. No awning or other projections
shall be attached to the outside walls or windows.   4.   Tenant shall not
construct, maintain, use or operate within the Premises or elsewhere in the
Building or on the Project, any equipment or machinery which produces music,
sound or noise audible beyond the Premises, or vibrations or odors outside the
Lease Premises.   5.   No signs, posters, advertisements, or notices shall be
attached to, or placed on the exterior of the Building or the landscape areas,
parking areas, or sidewalks of the Project without specific prior written
permission of the Landlord.   6.   No animal, bird, reptile or creature of any
kind except Seeing Eye dogs shall be brought into or kept in or about the
Building and/or the Project.   7.   Tenant, or Tenant’s agents, shall not
install or operate any steam or gas engine or boiler, or other mechanical
apparatus in the Building and/or Project, nor use, bring, or store in the
Building or Premises, any kerosene, gasoline, combustible, inflammable,
explosive, or toxic substance, or any illuminating material, unless it is
battery powered, UL approved.   8.   No additional locks or bolts of any kind
shall be placed on any of the doors or windows by any Tenant, nor shall any
changes be made to any existing locks or the mechanism thereof without the
Landlord’s prior written approval. Tenant must, upon the termination of its
tenancy, return to Landlord all keys of offices and toilet rooms, either
furnished to, or otherwise procured by, such Tenant, and in the event of the
loss of any keys so furnished, such Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change. Should Tenant install a
locking system that requires a code, such code shall be provided to the Landlord
in writing, and all subsequent changes to the code will be provided in writing
24 hours prior to such change taking place.   9.   Tenant shall not store or
permit its employees or agents to store any trash or other objects anywhere
within the Building or on the Building’s property (other than within the
Premises) without first obtaining Landlord’s written consent. Garbage, trash,
rubbish, and refuse shall be kept in sanitary closed containers approved by
Landlord so as not to be visible to the public within the demised area. All
moveable trash receptacles provided by the trash disposal firm for the Premises
must be kept in trash enclosure areas, if any, provided for that purpose.   10.
  The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, bags or other substances (including, without limitation, coffee
grounds) shall be thrown therein. The cost of repairing any stoppage or damage
resulting to any such fixtures or appliances from misuse on the part of a tenant
or such tenant’s officers, agents, servants, and employees shall be paid by such
tenant.   11.   Tenant covenants and agrees that its use of the Premises shall
not cause a discharge of more than its pro rata share on a square foot basis of
the design flow gallonage per day of sanitary (non-industrial) sewage allowed
under the sewage discharge permit(s) for the Building. Discharges in excess of
that amount, and any discharge of industrial sewage, shall only be permitted if
Tenant, at its sole expense, shall have obtained all necessary permits and
licenses therefor, including without limitation permits from state and local
authorities having jurisdiction thereof. Tenant shall submit to the Landlord on
December 31 of each year of the Term of this Lease a statement, certified by an
authorized officer of Tenant, which contains the

 



--------------------------------------------------------------------------------



 



    following information: name of all chemicals, gases, and hazardous
substances, used, generated, or stored on the Premises; type of substance
(liquid, gas, or granular); quantity used, stored or generated per year; method
of disposal; permit number, if any, attributable to each substance, together
with copies of all permits for such substance; and permit expiration date for
each substance.   12.   Tenant shall not mark, paint, drill into or in any way
deface any part of the building exterior.   13.   Tenant shall not use or occupy
or permit any portion of the Premises, Building, and/or Project to be used or
occupied for the storage, manufacture or sale of liquor, narcotics or drugs.  
14.   Tenant will report all Common Area work requests directly to the property
management office for the Building as designated by Landlord. Requirements of
Tenant shall be attended to only upon application at the property management
office for the Building. Building employees shall not be required to perform,
and shall not be requested by any Tenant or occupant to perform any work unless
under specific instructions from the property management office of the Building.
Tenant shall not engage or pay any employees in the Building except those
actually working for the Tenant in the Building.   15.   The Premises shall not
be used, or permitted to be used, for lodging or sleeping or for any immoral or
illegal purpose or for any purpose other than that specified in the Lease. No
gaming devices shall be operated in the Premises, Building, and/or Project.  
16.   The Building and/or Project shall not be used for conducting any barter,
trade, or exchange of goods or sale through promotional give-away gimmicks or
any business involving the sale of secondhand goods, insurance salvage stock, or
fire sale stock, and shall not be used for any auction or pawnshop business, any
fire sale, bankruptcy sale, going-out-of-business sale, moving sale, bulk sale,
or any other business which, because of merchandising methods or otherwise,
would tend to lower the first-class character of the Building.   17.   Tenant
assumes full responsibility for protecting the Premises from theft, robbery and
pilferage.   18.   Landlord reserves the right to exclude or expel from the
Project any person who, in the sole judgment of Landlord, is intoxicated or
under the influence of liquor or drugs, or who shall in any manner do any act in
violation of the Rules and Regulations of the Project.   19.   All contractors
and technicians performing work for Tenant within the Building and/or Project
shall be referred to Landlord for Landlord’s reasonable approval before
performing such work. Such approval may require that the contractor provide
evidence of insurance in sufficient types and quantities as Landlord may require
and naming the Landlord and its agent(s) as additional insured entities under
the contractor’s insurance policy. All work including, but not limited to,
installation of telephones, telegraph equipment, electrical and electronic
devices and attachments, and all installations affecting floors, walls, windows,
doors, ceilings or any other physical features of the Building, shall not be
commenced prior to written approval by Landlord. This shall be subject to any
government security laws or regulations that may be applicable because of any
secret, confidential or restricted activities carried on by Tenant in the
Premises. All such work shall be performed in accordance with all codes,
regulations, laws, and ordinances that apply. Tenant and/or its contractor will
provide a copy of any permit(s) necessary prior to commencement of work. Tenant
is strictly prohibited from installing equipment of any kind in Building and/or
Project common areas including but not limited to telephone, electrical,
mechanical rooms as well as lobbies, corridors, and rest rooms. All such work
shall be performed at Tenant’s sole expense.   20.   Tenant shall ascertain from
Landlord the maximum amount of electrical current that can safely be used in the
Premises, taking into account the capacity of the electrical wiring in the
Project and the Premises and the needs of other tenants, and shall not use more
than such safe capacity. Landlord’s consent to the installation of electric
equipment shall not relieve Tenant from the obligations not to use more
electricity than such safe capacity.   21.   All parking drives and areas,
pedestrian walkways and other public areas forming a part of the Project shall
be under the sole and absolute control of Landlord with the exclusive right to
regulate and control these areas. Tenant agrees to conform to the rules and
regulations that may be established by Landlord for these areas from time to
time. Parking in the parking lot is intended for daily use only by Tenants,
their employees, and visitors. Overnight or long-term parking of all vehicles is
prohibited unless approved in writing by Landlord. No for sale or junk vehicles,
recreational vehicles, house trailers, or commercial or industrial vehicles such
as, but not limited to, moving vans, trucks, tractors, trailers, vans (excepting
personal standard or mini-vans), wreckers, hearses, buses, boats, boating
equipment, travel trailers, or camping equipment shall be regularly or
habitually parked on the property. In the event a vehicle is disabled, it shall
be removed within 48 hours. No vehicle services, including but not limited to,
changing engine oil, replacing windshields, or vehicle washing will be permitted
on the Property without the prior written approval of the Landlord.   22.  
Directories may be placed by Landlord, at Landlord’s own expense, in conspicuous
places in the Project. No other directories shall be permitted.   23.   Tenant
shall not do anything, or permit anything to be done, in or about the Building
and/or Project, or bring or keep anything therein, that will in any way increase
the possibility of fire or other casualty or obstruct or interfere with the
rights of, or otherwise injure or annoy, other tenants, or do anything in
conflict with the valid pertinent laws, rules, or regulations of any
governmental authority.

 



--------------------------------------------------------------------------------



 



24.   Tenant shall maintain the Premises free from rodents, insects and other
pests. Each tenant shall cooperate with Project staff in keeping Building and/or
Project neat and clean. Nothing shall be swept or thrown into the corridors,
halls, elevator shafts, or stairways, parking lots, patios, or landscaped areas.

25.   If any governmental license or permit shall be required for the proper and
lawful conduct of tenant’s business, tenant, before occupying the Premises,
shall procure and maintain such license or permit and submit it for Landlord’s
inspection. Tenant shall at all times comply with the terms of any such license
or permit.

26.   Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and street address of the Building
and/or Project or any other portion of the Building and/or Project.

27.   Tenant will not display, paint, or place or cause to be displayed, painted
or placed, any handbills, bumper stickers, or other advertising or promotional
materials or devices on any vehicles parked in the parking areas of the Building
and/or Project whether belonging to Tenant or to Tenant’s employees or agents or
to any other person.

28.   Tenant shall use the Common Areas for ingress and egress only, and shall
not use any portion of the Common Areas for business or promotional purposes,
nor shall Tenant place any obstruction (including, without limitation, vending
machines) thereon. Tenant shall not use, suffer, or permit to be used any part
of portion of the Common Areas for any “quick-type service” of, among other
things, cigarettes, food, beverages, ice cream, popcorn, candy, gum, or any
other edibles, whether or not such “quick type service” is effected through
machines or other dispensing devices.

29.   Tenant shall not use or operate any electric or electrical devices or
other devices that emit sound waves, loud or objectionable noise, or are
otherwise dangerous to other tenants and occupants of the Project or that would
interfere with the operation of any device or equipment or radio or television
broadcasting or reception from or within the Project or elsewhere, or with the
operation or roads or highways in the vicinity of the Building, and shall not
place or install any projections, antennae, aerials, or similar devices inside
or outside of the Premises, without the prior written approval of Landlord.

30.   Tenant shall not use the name of the Building and/or Project or use
pictures or illustrations of the Building and/or Project in advertising or other
publicity without prior written consent of Landlord. Landlord shall have the
right to prohibit any advertising by Tenant which, in Landlord’s opinion, tends
to impair the reputation of the Building or its desirability for offices, and
upon written notice from Landlord, Tenant will refrain from or discontinue such
advertising.

31.   Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to Tenant’s personal
property by the janitors or any other employee or person. Any persons employed
by any Tenant to do janitorial work shall, while in the Project and outside of
the Premises, be subject to and under the control and direction of the Property
Manager (but not as an agent or servant of the Property Manager or of Landlord,
and Tenant shall be responsible for all acts of such persons).

32.   Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises. The specific requirements
of Tenant will be attended to only upon written application to the Property
Manager.

33.   No sale or auction (public or private) will be permitted on the Premises
or the Project. Canvassing, soliciting and peddling in the Project are
prohibited, and each Tenant shall cooperate to prevent the same.

34.   Landlord shall have the right to make such other further reasonable rules
and regulations as in the judgement of Landlord, may from time-to-time be needed
for the safety, appearance, care, and cleanliness of the Building and for the
preservation of good order therein. Landlord shall not be responsible to Tenant
for any violations of rules and regulations by other tenants, but Landlord
agrees to use reasonable efforts to enforce these rules with respect to all
tenants and occupants of the Building.

 



--------------------------------------------------------------------------------



 



AMENDMENT TO LEASE
     THIS AMENDMENT TO LEASE (“Amendment”) is made this 9th day of March, 2005
by and between 12920 CLOVERLEAF CENTER, LLC (“Landlord”) and OPTELECOM, INC.
(“Tenant”).
RECITALS
     R-1. Glenborough Fund IX LLC, Landlord’s predecessor in interest, and
Tenant entered into Lease dated September 17, 2002 (“Lease”) for the lease of a
certain building and premises located in Germantown, Maryland, as more
particularly described in the Lease.
     R-2. Landlord and Tenant desire to amend the Lease to clarify certain
provisions.
     NOW, THEREFORE, in consideration of the premises, mutual premises and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. PREMISES. The definition of “Premises” as set forth in Section 2.13 of
the Lease is hereby deleted in its entirety and replaced with the following:
     All of the land and improvements located at 12920 Cloverleaf Center Drive,
Germantown, Maryland, including the building containing approximately 30,000
square feet of Usable Area, as shown on Exhibit “A”.
     2. PROJECT. The definition of “Project” as set forth in Section 2.14 of the
Lease is hereby deleted in its entirety and replaced with the following:

    The building which is part of the Premises (the “Building”) and any other
buildings or improvements located on the real property located at 12920
Cloverleaf Center Drive, Germantown, Maryland (the “Property”).

     3. TENANT’S PROPORTION SHARE. The definition of “Tenant’s Proportionate
Share” as set forth in Section 2.18 of the Lease is hereby deleted in its
entirety and replaced with the following: 100%.
     4. OPERATING EXPENSES. The definition of “Operating Expenses” as set forth
in Section 6.4.1 of the Lease is hereby amended to add the following additional
specific category of expenses which shall be included in Operating Expenses: Any
and all sums paid by Landlord as the owner of the Property pursuant to the terms
of the certain Declaration of Covenants, Conditions and Restrictions for
Cloverleaf Commercial Association recorded in Liber 28306 at folio 723 among the
Land Records of Montgomery County, Maryland, and any amendments, modifications,
extensions, replacements or substitutions to or for such Declaration of
Covenants, Conditions and Restrictions.

 



--------------------------------------------------------------------------------



 



     5. PARKING. Section 2.12 of the Lease is hereby amended to specify that the
fourteen (14) parking spaces of which Tenant has exclusive use shall be located
on the Property.
     6. NO MODIFICATION. Except as specifically modified herein, the Lease shall
remain in full force and effect.
     7. AUTHORITY. The parties hereby represent that the undersigned signatories
have been duly authorized on behalf of each respective party to enter into this
Amendment in accordance with the terms and conditions set forth herein, and,
upon request, each party shall deliver to the other party appropriate evidence
of the accuracy of the foregoing representation.
     IN WITNESS WHEREOF, the parties have executed this Amendment under seal as
of the date first above written.

                  WITNESS/ATTEST       LANDLORD:    
 
                        12920 CLOVERLEAF CENTER, LLC    
 
               
 
      By:   /s/ Donald J. Drew      (SEAL)    
 
               
 
      Name:   Donald J. Drew    
 
      Title:   Managing Member    
 
                        TENANT:    
 
                        OPTELECOM, INC.    
 
               
/s/ Kerstin Mahoney
      By:   /s/ Edmund Ludwig      (SEAL)    
 
               
 
      Name:   Edmund Ludwig    
 
      Title:   President & CEO    

-2-